


EXECUTION COPY


U.S. $1,500,000,000


FIVE YEAR CREDIT AGREEMENT


Dated as of January 29, 2016


Among


BECTON, DICKINSON AND COMPANY
as Borrower


and


THE BANKS NAMED HEREIN
as Banks


CITIBANK, N.A.
as Administrative Agent


THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD.
BNP PARIBAS
and
JPMORGAN CHASE BANK, N.A.
as Syndication Agents


BARCLAYS BANK PLC
GOLDMAN SACHS BANK USA
MORGAN STANLEY SENIOR FUNDING, INC.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agents


and


CITIGROUP GLOBAL MARKETS INC.,
THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD.,
BNP PARIBAS SECURITIES CORP.
and
JPMORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners










--------------------------------------------------------------------------------




T A B L E O F C O N T E N T S
 
 
 
 
 
Page


Article I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.
Certain Defined Terms
1


Section 1.02.
Computation of Time Periods
17


Section 1.03.
Accounting Terms
17


 
 
 
Article II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
Section 2.01.
The Advances
18


Section 2.02.
Making the Advances
18


Section 2.03.
Letters of Credit
19


Section 2.04.
Certain Fees
23


Section 2.05.
Reduction and Extensions of the Commitments
24


Section 2.06.
Repayment of Advances and Letter of Credit Drawings
25


Section 2.07.
Interest
27


Section 2.08.
Additional Interest on Eurocurrency Rate Advances
28


Section 2.09.
Interest Rate Determinations; Changes in Rating Systems
28


Section 2.10.
Voluntary Conversion and Continuation of Advances
29


Section 2.11.
Prepayments of Advances
30


Section 2.12.
Increased Costs
31


Section 2.13.
Illegality
33


Section 2.14.
Payments and Computations
33


Section 2.15.
Taxes
34


Section 2.16.
Sharing of Payments, Etc.
38


Section 2.17.
Increase in the Aggregate Revolving Credit Commitments
38


Section 2.18.
Defaulting Lenders
40


Section 2.19.
Evidence of Debt
42


Section 2.20.
Cash Collateral
43


 
 
 
Article III
CONDITIONS OF LENDING
Section 3.01.
Conditions Precedent to Effectiveness of this Agreement
44


Section 3.02.
Conditions Precedent to Each Borrowing, Issuance, Commitment Increase and
Consent Date
45


 
 
 
Article IV
REPRESENTATIONS AND WARRANTIES
Section 4.01.
Representations and Warranties of the Borrower
45


 
 
 
Article V
COVENANTS OF THE BORROWER
Section 5.01.
Affirmative Covenants
47


Section 5.02.
Negative Covenants
50


 
 
 





--------------------------------------------------------------------------------




Article VI
EVENTS OF DEFAULT
Section 6.01.
Events of Default
52


Section 6.02.
Actions in Respect of the Letters of Credit upon Event of Default
54


 
 
 
Article VII
THE ADMINISTRATIVE AGENT
Section 7.01.
Authorization and Authority
55


Section 7.02.
Rights as a Lender
55


Section 7.03.
Exculpatory Provisions
55


Section 7.04.
Reliance by Administrative Agent
56


Section 7.05.
Indemnification
56


Section 7.06.
Delegation of Duties
57


Section 7.07.
Resignation of Administrative Agent
57


Section 7.08.
Non‑Reliance on Administrative Agent and Other Lenders
58


Section 7.09.
No Other Duties, Etc.
59


Section 7.10.
Administrative Agent May File Proofs of Claim
59


 
 
 
Article VIII
MISCELLANEOUS
Section 8.01.
Amendments, Etc.
59


 
 
 
Section 8.02.
Notices, Etc.
60


Section 8.03.
No Waiver; Remedies
62


Section 8.04.
Costs, Expenses and Indemnification
62


Section 8.05.
Right of Set‑off
64


Section 8.06.
Binding Effect
64


Section 8.07.
Assignments and Participations
64


Section 8.08.
Governing Law; Submission to Jurisdiction
68


Section 8.09.
Severability
69


Section 8.10.
Execution in Counterparts
69


Section 8.11.
Survival
69


Section 8.12.
Substitution of Lender
70


Section 8.13.
Confidentiality
70


Section 8.14.
No Fiduciary Relationship
71


Section 8.15.
Patriot Act Notice
71


Section 8.16.
No Liability of the Issuing Banks
71


Section 8.17.
Judgment
72


Section 8.18.
Substitution of Currency
72


Section 8.19.
Acknowledgement and Consent to Bail‑In of EEA Financial Institutions
73


Section 8.20.
Waiver of Jury Trial
74









--------------------------------------------------------------------------------




Schedule I
-
Commitments
 
 
 
Exhibit A
-
Form of Note
 
 
 
Exhibit B
-
Form of Notice of Borrowing
 
 
 
Exhibit C
-
Form of Assignment and Assumption
 
 
 
Exhibit D
-
Form of U.S. Tax Compliance Certificate
 
 
 
Exhibit E
-
Form of Opinion of General Counsel of the Borrower
 
 
 
Exhibit F
-
Form of Opinion of Special New York Counsel to the Administrative Agent
 
 
 



FIVE YEAR CREDIT AGREEMENT
Dated as of January 29, 2016


BECTON, DICKINSON AND COMPANY, a New Jersey corporation (the “Borrower”), the
banks (the “Banks”) and issuers of letters of credit (“Initial Issuing Banks”)
listed on Schedule I hereto, THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD., BNP PARIBAS
and JPMORGAN CHASE BANK, N.A., as syndication agents, and CITIBANK, N.A.
(“Citibank”) as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the voting capital stock of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of such voting capital stock, by
contract or otherwise.
“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Administrative Agent maintained by the Administrative Agent at
Citibank at its office at 1615 Brett Road, Building #3, New Castle, Delaware
19720, Account No. 36852248, Attention: Bank Loan




--------------------------------------------------------------------------------




Syndications or such other account of the Administrative Agent as is designated
in writing from time to time by the Administrative Agent to the Borrower and the
Lenders for such purpose and (b) in the case of Advances denominated in any
Committed Currency, the account of the Administrative Agent designated in
writing from time to time by the Administrative Agent to the Borrower and the
Lenders for such purpose.
“Anniversary Date” has the meaning specified in Section 2.05(b).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Facility Fee Rate” for any Rating Level Period means the rate set
forth below opposite the reference to such Rating Level Period:
Rating Level Period
Applicable Facility Fee Rate (% p.a.)
Level 1 Period
0.0700%
Level 2 Period
0.0900%
Level 3 Period
0.1000%
Level 4 Period
0.1250%
Level 5 Period
0.1750%



Each change in the Applicable Facility Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
“Applicable Margin” for any Rating Level Period means the rate for the
respective Type of Advance set forth below opposite the reference to such Rating
Level Period:
 
Applicable Margin (% p.a.)
Rating Level Period
Base Rate Advances
Eurocurrency Rate Advances
Level 1 Period
0.0000%
0.8050%
Level 2 Period
0.0000%
0.9100%
Level 3 Period
0.0250%
1.0250%
Level 4 Period
0.1250%
1.1250%
Level 5 Period
0.3250%
1.3250%



Each change in the Applicable Margin resulting from a Rating Level Change shall
be effective (including with respect to each Advance then outstanding) on the
effective date of such Rating Level Change.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.




--------------------------------------------------------------------------------




“Assuming Lender” has the meaning specified in Section 2.17(b).
“Assumption Agreement” has the meaning specified in Section 2.17(c).
“Available Amount” of a Letter of Credit at any time means the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
“Bail‑in Action” has the meaning specified in Section 8.19.
“Base Rate” means, for any period, a fluctuating interest rate per annum in
effect from time to time which rate per annum shall at all times be equal to the
highest of:
(a)    the rate of interest announced publicly by Citibank in New York, New York
from time to time as Citibank’s base rate;
(b)    1/2 of one percent per annum above the Federal Funds Rate for such
period; and
(c)    the Eurocurrency Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day and in
any event not less than 0.0%) plus 1%, provided that, for the avoidance of
doubt, the Eurocurrency Rate for any day shall be based on the rate appearing on
the Reuters Screen LIBOR01 (or on any successor or substitute page of such page)
at approximately 11:00 a.m. London time on such day.
“Base Rate Advance” means an Advance denominated in Dollars which bears interest
as provided in Section 2.07(a)(i) or 2.07(b)(i)(x).
“Borrowing” means (a) a borrowing consisting of simultaneous Advances of the
same Type and currency and having the same Interest Period and (b) other than
for purposes of Sections 2.01, 2.02 and 3.02, (i) the simultaneous Conversion of
Advances of one Type to Advances of the other Type (having, in the case of
Conversions into Eurocurrency Rate Advances, the same Interest Period) and
(ii) the simultaneous Continuation of Eurocurrency Rate Advances as Eurocurrency
Rate Advances having the same Interest Period.
“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$10,000,000, in respect of Advances denominated in Sterling, £10,000,000, in
respect of Advances denominated in Yen, ¥1,000,000,000 and, in respect of
Advances denominated in Euros, €10,000,000.
“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000, in
respect of Advances denominated in Yen, ¥100,000,000 and, in respect of Advances
denominated in Euros, €1,000,000.
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to:
(a)     any Eurocurrency Rate Advances denominated in Dollars, a day on which
dealings in dollar deposits are carried on in the London interbank eurodollar
market;




--------------------------------------------------------------------------------




(b)     any Eurocurrency Rate Advances denominated in Euro, a day on which
dealings are carried on in the London interbank eurodollar market and is a
TARGET2 Day;
(c)     any interest rate settings as to Eurocurrency Rate Advances denominated
in a currency other than Dollars or Euro, a day on which dealings in deposits in
the relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and
(d)     any fundings, disbursements, settlements and payments in a currency
other than Dollars or Euro in respect of a Eurocurrency Rate Advance denominated
in a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Advance (other than any interest rate
settings), a day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Change in Control” means any “person” or “group” (as such terms are used for
purposes of Sections 13(d) and 14(d) of the Exchange Act, whether or not
applicable, except that for purposes of this paragraph such person or group
shall be deemed to have “beneficial ownership” of all shares that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time) is or becomes the “beneficial owner” (as such
term is used in Rule 13d‑3 promulgated pursuant to the Exchange Act), directly
or indirectly, of more than 50% of the aggregate voting power of all Voting
Stock of the Borrower.
“Citibank” means Citibank, N.A.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
“Commitment Date” has the meaning specified in Section 2.17(b).
“Commitment Increase” has the meaning specified in Section 2.17(a).
“Commitment Termination Date” means January 29, 2021, subject to the extension
thereof pursuant to Section 2.05(b), provided, that the Commitment Termination
Date of any Lender that is a Non-Extending Lender to any requested extension
pursuant to Section 2.05(b) shall be the Commitment




--------------------------------------------------------------------------------




Termination Date in effect immediately prior to the applicable Anniversary Date
for all purposes of this Agreement, provided, further, in each case that if such
date is not a Business Day, then the Commitment Termination Date shall be the
immediately preceding Business Day.
“Committed Currencies” means Sterling, Yen and Euros.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Subsidiary” means, at any date, any Subsidiary of the Borrower or
other entity the accounts of which would be consolidated with those of the
Borrower in its consolidated financial statements if such statements were
prepared as of such date.
“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurocurrency Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.10.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.
“Debt” means (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) Capital Lease
Obligations, and (e) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (d) above;
provided that neither trade accounts payable arising in the ordinary course of
business nor obligations in respect of insurance policies or performance or
surety bonds which are not themselves guarantees of Debt (nor drafts,
acceptances or similar instruments evidencing the same nor obligations in
respect of letters of credit supporting the payment of the same) shall
constitute Debt.
“Debtor Relief Laws” means Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.
“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.
“Defaulting Lender” mean at any time, subject to Section 2.18, any Lender that
(a) has failed to (i) fund all or any portion of its Advances within two
Business Days of the date such Advances were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such




--------------------------------------------------------------------------------




writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail‑in Action;
provided that, for the avoidance of doubt, a Lender shall not be a Defaulting
Lender solely by virtue of (i) the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
governmental authority or (ii) in the case of a solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a governmental authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed,
provided, however, that, in any such case such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.18) upon delivery of written
notice of such determination to the Borrower and each Lender.
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Bank or in the Assignment and Assumption pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.
“EBITDA” means, for any period, the sum (without duplication), for the Borrower
and its Consolidated Subsidiaries (on a consolidated basis), of (a) net income
for such period plus (b) to the extent deducted in determining net income for
such period, the sum of (i) depreciation and amortization for such period,
(ii) Interest Expense for such period, (iii) taxes for such period,
(iv) exceptional or non‑recurring non‑cash charges; (v) non‑recurring cash
charges incurred prior to the Effective Date; (vi) up to $300,000,000 of
aggregate non‑recurring cash charges incurred after the Effective Date, and
(vii) stock‑based compensation.
“Effective Date” means the earliest date as of which the conditions precedent to
effectiveness set forth in Section 3.01 shall have been satisfied or waived.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).
“Environmental Laws” means any and all present and future Federal, state, local
and foreign laws, rules or regulations, and any orders or decrees, in each case
as now or hereafter in effect, relating to the regulation or protection of the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, or toxic or hazardous substances or wastes into the
indoor




--------------------------------------------------------------------------------




or outdoor environment, including, without limitation, ambient air, soil,
surface water, ground water, wetlands, land or subsurface strata, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, or toxic or
hazardous substances or wastes.
“Equivalent” means, at any date of determination thereof, the spot rate of
exchange that appears at 11:00 A.M. (London time), on the display page
applicable to the relevant currency on the Oanda website on such date; provided
that if there shall at any time no longer exist such a page on such website, the
spot rate of exchange shall be determined by reference to another similar rate
publishing service selected by the Administrative Agent with notice to the
Borrower.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (a) described in Section 414(b) or (c) of the Code of
which the Borrower is a member and (b) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which the Borrower is a
member.
“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
Screen EURIBOR01 (or on any successor or substitute page of Reuters, or any
successor to or substitute for Reuters, providing rate quotations comparable to
those currently provided on such page of Reuters, as determined by the
Administrative Agent with notice to the Borrower from time to time for purposes
of providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at approximately 10:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
Euro with a maturity comparable to such Interest Period or, if for any reason
such rate is not available for the applicable Interest Period but is available
for periods that are shorter than and longer than such Interest Period, the rate
per annum that results from interpolating on a linear basis between the rate for
the longest available period that is shorter than such Interest Period and the
shortest available period that is longer than such Interest Period, then the
EURIBO Rate shall be such interpolated screen rate.
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to (a) for Dollars or any Committed Currency other than Euro,
the ICE Benchmark Administration Limited LIBOR Rate (“ICE LIBOR”), as published
by Reuters (or another commercially available source providing




--------------------------------------------------------------------------------




quotations of ICE LIBOR as designated by Administrative Agent with notice to the
Borrower from time to time) as the London interbank offered rate for deposits in
Dollars or the applicable Committed Currency at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period or, if for any reason such rate is not
available for the applicable Interest Period but is available for periods that
are shorter than and longer than such Interest Period, the rate per annum that
results from interpolating on a linear basis between the rate for the longest
available period that is shorter than such Interest Period and the shortest
available period that is longer than such Interest Period with respect to such
Eurocurrency Rate Advance, then the Eurocurrency Rate shall be such interpolated
screen rate or (b) for Euro, the EURIBO Rate; provided, that if the Eurocurrency
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.
“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.07(a)(ii) or
2.07(b)(i)(y).
“Eurocurrency Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurocurrency Rate Advance means the effective rate (expressed as a
percentage) at which reserve requirements (including, without limitation,
emergency, supplemental and other marginal reserve requirements) are imposed on
such Lender during such Interest Period (or if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Period” means, with respect to any additional amount payable under
Section 2.12, the period ending 120 days prior to the applicable Lender’s
delivery of a certificate referenced in Section 2.12(a) or 2.12(b), as
applicable, with respect to such additional amount.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 8.12 or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Commitment Termination Date” has the meaning specified in
Section 2.05(b).




--------------------------------------------------------------------------------




“Existing Credit Agreement” means that certain Five Year Credit Agreement dated
as of May 18, 2012, among the Borrower, the banks, financial institutions and
other institutional lenders party thereto and Citibank, as Administrative Agent
for the lenders.
“Facility” means the Revolving Credit Facility or the Letter of Credit Facility,
as applicable.
“Facility Fee” has the meaning specified in Section 2.04(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such published intergovernmental agreements.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the rate on overnight Federal
funds transactions with members of the Federal Reserve System, as published for
such day (or, if such day is not a Business Day, for the next preceding Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“GAAP” has the meaning specified in Section 1.03.
“Increase Date” has the meaning specified in Section 2.17(a).
“Increasing Lender” has the meaning specified in Section 2.17(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.
“Interest Coverage Ratio” means, at any date of determination thereof, the ratio
of (a) EBITDA for the period of four consecutive fiscal quarters most recently
ended on or prior to such date to (b) Interest Expense for such period.
“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of cash interest expense during such period
on the Debt of the Borrower and its Consolidated Subsidiaries (on a consolidated
basis), including, without limitation, the interest portion of payments under
capital lease obligations and any capitalized interest.




--------------------------------------------------------------------------------




“Interest Period” means, with respect to any Eurocurrency Rate Advance, the
period beginning on the date such Eurocurrency Rate Advance is made or
Continued, or Converted from a Base Rate Advance, and ending on the last day of
the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months,
and subject to clause (iii) of this definition, twelve months, as the Borrower
may, upon notice received by the Administrative Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
(i)    the Borrower may not select any Interest Period that ends after the
Termination Date;
(ii)    each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month;
(iii)    the Borrower shall not be entitled to select an Interest Period having
duration of twelve months unless, by 2:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, each Lender
notifies the Administrative Agent that such Lender will be providing funding for
such Eurocurrency Rate Advance with such Interest Period (the failure of any
Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Eurocurrency Rate Advance shall be one, two, three or six months, as
specified by the Borrower as the desired alternative to an Interest Period of
twelve months; and
(iv)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuance” with respect to any Letter of Credit means the issuance, amendment to
increase the face amount thereof, renewal or extension (other than
Auto-Extension Letters of Credit) of such Letter of Credit.
“Issuing Bank” means an Initial Issuing Bank, any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 8.07 or any other Lender so long as such Eligible Assignee or Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Letter of
Credit Commitment (which information shall be recorded by the Administrative
Agent in the Register), for so long as such Initial Issuing Bank, Eligible
Assignee or Lender, as the case may be, shall have a Letter of Credit
Commitment. Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by




--------------------------------------------------------------------------------




Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Administrative Agent, over which the
Administrative Agent shall have sole dominion and control, upon terms as may be
reasonably satisfactory to the Administrative Agent.
“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Advances made by an Issuing Bank in accordance
with Section 2.03 that have not been funded by the Lenders. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
“Lenders” means the Banks listed on the signature pages hereof, each Issuing
Bank, each Assuming Lender and each Person that shall become a party hereto
pursuant to Section 2.05, Section 8.07 or Section 8.12.
“Letter of Credit” has the meaning specified in Section 2.03(a).
“Letter of Credit Agreement” has the meaning specified in Section 2.03(b).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and its Subsidiaries in (a) the Dollar amount set forth opposite
the Issuing Bank’s name on Schedule I hereto under the caption “Letter of Credit
Commitment” or (b) if such Issuing Bank has entered into one or more Assignment
and Assumptions, the Dollar amount set forth for such Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 8.07(c) as
such Issuing Bank’s “Letter of Credit Commitment”, in each case as such amount
may be reduced prior to such time pursuant to Section 2.05(a).
“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $100,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05(a).
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Document” means this Agreement, each Note, if any, and each L/C Related
Document.
“Majority Lenders” means at any time Lenders holding more than 50% of the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Advances owing to Lenders, or, if no such principal amount is then
outstanding, Lenders having more than 50% of the Revolving Credit Commitments.
The Advances and Revolving Credit Commitments of any Defaulting Lender shall be
disregarded in determining Majority Lenders at any time.




--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries, taken as a whole, or (ii) the legality, validity or
enforceability of this Agreement or any other Loan Document.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and that is covered by Title IV of ERISA.
“Non‑Extending Lender” has the meaning specified in Section 2.05(b).
“Non-Extension Notice Date” has the meaning specified in Section 2.03(c).
“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Notice of Issuance” has the meaning specified in Section 2.03(b).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Advance).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 8.12).
“Participant” has the meaning specified in Section 8.07(d).
“Participant Register” has the meaning specified in Section 8.07(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Securitization” means one or more accounts receivable facilities, the
obligations in respect of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Borrower and its Subsidiaries (other than a Receivables
Subsidiary), pursuant to which the Borrower or a Subsidiary sells its accounts




--------------------------------------------------------------------------------




receivable to either (a) a Person that is not a Subsidiary or (b) a Receivables
Subsidiary that in turn funds such purchase by purporting to sell its accounts
receivable to a Person that is not a Subsidiary or by borrowing from such a
Person or from another Receivables Subsidiary that in turn funds itself by
borrowing from such a Person, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means an employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA, other
than a Multiemployer Plan.
“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).
“Rated Securities” means, at any time, the long‑term senior unsecured,
unguaranteed debt securities of the Borrower outstanding at such time.
“Rating Level Change” means a change in the rating of the Rated Securities by
either or both of Moody’s or Standard & Poor’s (other than as a result of a
change in the rating system of such rating agency) that results in the change
from one Rating Level Period to another, which Rating Level Change shall be
effective on the date on which the relevant change in the rating of the Rated
Securities is first announced by Moody’s or Standard & Poor’s, as the case may
be.
“Rating Level Period” means, as of any period, the level set forth below as then
in effect, as determined in accordance with the following provisions of this
definition:
“Level 1 Period” means a period during which the Rated Securities are rated
better than or equal to A2 by Moody’s or better than or equal to A by Standard &
Poor’s.
“Level 2 Period” means a period that is not a Level 1 Period during which the
Rated Securities are rated better than or equal to A3 by Moody’s or better than
or equal to A‑ by Standard & Poor’s.
“Level 3 Period” means a period that is not a Level 1 Period or a Level 2 Period
during which the Rated Securities are rated better than or equal to Baa1 by
Moody’s or better than or equal to BBB+ by Standard & Poor’s.
“Level 4 Period” means a period that is not a Level 1 Period, a Level 2 Period
or a Level 3 Period during which the Rated Securities are rated better than or
equal to Baa2 by Moody’s or better than or equal to BBB by Standard & Poor’s.
“Level 5 Period” means each period other than a Level 1 Period, a Level 2
Period, a Level 3 Period or a Level 4 Period, and shall include each period
during which both Moody’s and




--------------------------------------------------------------------------------




Standard & Poor’s shall not have in effect a rating for the Rated Securities
(other than because either such rating agency shall no longer be in the business
of rating corporate debt obligations).
For purposes of the forgoing, (a) if only one of Moody’s and Standard & Poor’s
shall have in effect a rating for the Rated Securities, the Rating Level Period
shall be determined by reference to the available rating and (b) if the Rated
Securities are rated by Moody’s and Standard & Poor’s with ratings that would
otherwise fall within different Rating Level Periods, the applicable Rating
Level Period shall be determined by the rating that results in the higher Rating
Level Period except that if the lower of such ratings would result in a Rating
Level Period that is more than one level below the higher of such Rating Level
Periods, the Rating Level Period shall be determined by reference to the rating
that is one level above the lower of such ratings.
“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Permitted Securitizations and that in
each case engages only in activities reasonably related or incidental thereto;
provided that the equity interests of each Receivables Subsidiary shall at all
times be 100% owned, directly or indirectly, by the Borrower.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning specified in Section 8.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 7.07(b).
“Resignation Effective Date” has the meaning specified in Section 7.07(a).
“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.07(c), as such
amount may be reduced pursuant to Section 2.05 or increased pursuant to
Section 2.17.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control (OFAC) of the U.S. Department of the Treasury, the Bureau of
Industry and Security of the U.S. Department of Commerce, the U.S. Department of
State, or by the United Nations Security Council or the European Union, (b) any
Person operating, organized or permanently resident in a Sanctioned Country or
(c) any Person owned 50% or more by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the Office of Foreign Assets
Control of the U.S.




--------------------------------------------------------------------------------




Department of the Treasury, the Bureau of Industry and Security of the U.S.
Department of Commerce, or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, or Her Majesty’s Treasury of the
United Kingdom.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, presently a
division of The McGraw‑Hill Companies, Inc., and its successors.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.
“TARGET2 Day” means any day on which the Trans‑European Automated Real‑time
Gross Settlement Express Transfer (TARGET2) System (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means the latest Commitment Termination Date of any Lender or
the earlier date of termination in whole of the Commitments pursuant to
Section 2.05(a) or 6.01.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.
“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender but not as an Issuing Bank) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of (A) the aggregate Available Amount of all
the Letters of Credit outstanding at such time and (B) the aggregate principal
amount of all Advances made by each Issuing Bank pursuant to Section 2.03(d)
that have not been ratably funded by such Lender and outstanding at such time.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.




--------------------------------------------------------------------------------




“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f).
“Withholding Agents” means the Borrower and the Administrative Agent.
“Voting Stock” means, at any time, the outstanding securities of the Borrower
entitled to vote generally in the election of directors of the Borrower.
“Yen” and “¥” mean the lawful currency of Japan.
SECTION 1.02.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.


SECTION 1.03.    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles (“GAAP”) as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any defined term or covenant to eliminate the effect of
any change in generally accepted accounting principles on the operation of such
defined term or covenant (or if the Administrative Agent notifies the Borrower
that the Majority Lenders wish to amend such defined term or covenant for such
purpose), then the Borrower’s compliance with this Agreement shall be determined
on the basis of generally accepted accounting principles in effect immediately
before the relevant change in generally accepted accounting principles became
effective, until either such notice is withdrawn or such defined term or
covenant is amended in a manner satisfactory to the Borrower and the Majority
Lenders.


ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT


SECTION 2.01.    The Advances.


(a)Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Advances to the Borrower from time to time on any Business Day
during the period from the date hereof until the earlier of the Commitment
Termination Date applicable to such Lender and the Termination Date in an amount
not to exceed the amount of such Lender’s Unused Commitment.
(b)Each Borrowing (i) shall (except as otherwise provided in Sections 2.09(e)
and (f)) be in an aggregate amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and (ii) shall consist of Advances of the
same Type (and, if such Advances are Eurocurrency Rate Advances, having the same
currency and Interest Period) made, Continued or Converted on the same day by
the Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, the Borrower may
from time to time borrow, prepay pursuant to Section 2.11(b) and reborrow under
this Section 2.01.


SECTION 2.02.    Making the Advances.


(a)    Each Borrowing shall be made on notice, given not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Borrowing (in the case of a Borrowing consisting of Eurocurrency Rate Advances
denominated in Dollars), given not later than




--------------------------------------------------------------------------------




11:00 A.M. (New York City time) on the fourth Business Day prior to the date of
the proposed Borrowing (in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in a Committed Currency), or given not later than 1:00
P.M. (New York City time) on the Business Day of the proposed Borrowing (in the
case of a Borrowing consisting of Base Rate Advances), by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telecopier (or transmission by electronic communication), in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurocurrency Rate Advances, currency and initial Interest Period for each such
Advance. Each Lender shall, before 2:00 P.M. (New York City time) on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Administrative Agent at the applicable Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower at the address of the applicable Agent’s Account. Each
Notice of Borrowing shall be irrevocable and binding on the Borrower except to
the extent conditioned upon the occurrence or non-occurrence of any event
specified therein, in which case such notice may, subject to any amounts payable
under Section 8.04(c), be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(b)    Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may only select Eurocurrency Rate Advances for any Borrowing in an
aggregate amount of the Borrowing Minimum or the Revolving Credit Borrowing
Multiple in excess thereof.
(c)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Advances comprising such
Borrowing and (ii) in the case of such Lender (x), the Federal Funds Rate in the
case of Advances denominated in Dollars or (y) the cost of funds incurred by the
Administrative Agent in respect of such amount in the case of Advances
denominated in Committed Currencies. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement (and such Advance shall be deemed to have been made by such Lender on
the date on which such amount is so repaid to the Administrative Agent).
(d)The failure of any Lender to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.


SECTION 2.03.    Letters of Credit. (a) Each Issuing Bank agrees, on the terms
and conditions hereinafter set forth, in reliance upon the agreements of the
other Lenders set forth in this Agreement, to issue letters of credit (each, a
“Letter of Credit”) denominated in Dollars or any Committed Currency for the
account of the Borrower or any of its Subsidiaries from time to time on any
Business Day




--------------------------------------------------------------------------------




during the period from the Effective Date until 30 days before the Termination
Date in an Available Amount not to exceed an amount equal to the Unused
Commitments of the Lenders at such time; provided that (x) the aggregate
Available Amount of all Letters of Credit issued by all Issuing Banks shall not
exceed at any time the Letter of Credit Facility at such time and the aggregate
Available Amount of all Letters of Credit issued by any Issuing Bank shall not
exceed at any time such Issuing Bank’s Letter of Credit Commitment at such time
and (y) no Issuing Bank shall be under any obligation to issue any letter of
credit if the issuance of the letter of credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally. A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit. No Letter of Credit shall have an expiration date (including all rights
of the Borrower or the beneficiary to require renewal) later than 10 Business
Days before the Termination Date, provided that no Letter of Credit may expire
after the Commitment Termination Date of any Non‑Consenting Lender if, after
giving effect to such issuance, the aggregate Revolving Credit Commitments of
the Consenting Lenders (including any replacement Lenders) for the period
following such Commitment Termination Date would be less than the aggregate
Available Amount of all Letters of Credit expiring after such Commitment
Termination Date. Within the limits referred to above, the Borrower may from
time to time request the issuance of Letters of Credit under this
Section 2.03(a).


(b)    Request for Issuance. (i) Each Letter of Credit shall be Issued upon
notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day (in the case of Letters of Credit denominated in Dollars) and fifth
Business Day (in the case of Letters of Credit denominated in Committed
Currencies) prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank and to the Administrative Agent. Each such notice
by the Borrower of an Issuance of a Letter of Credit (a “Notice of Issuance”)
shall be by hand or by telecopier (or transmission by electronic communication,
if arrangements for doing so have been approved by the applicable Issuing Bank).
specifying therein the requested (A) date of such Issuance (which shall be a
Business Day), (B) Available Amount and currency of such Letter of Credit,
(C) expiration date of such Letter of Credit, (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, such
Letter of Credit shall be issued pursuant to such application and agreement for
letter of credit as such Issuing Bank and the Borrower shall agree for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw), such Issuing
Bank shall, unless such Issuing Bank has received written notice from the
Administrative Agent, at least one Business Day prior to the requested date of
Issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 3.02 shall not then be satisfied,
then, subject to the terms and conditions hereof, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Bank’s usual and customary business practices.
Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, as such Issuing Bank or the
Administrative Agent may reasonably require. In the event and to the extent that
the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern. Notwithstanding
anything to the contrary in this Agreement, the Issuing Banks may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.






--------------------------------------------------------------------------------




(ii)    If the Borrower so requests in any applicable Notice of Issuance, the
applicable Issuing Bank may, in its discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the applicable Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable Issuing Bank, the Borrower shall not be required to make a
specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
five Business Days before the Termination Date; provided, however, that the
applicable Issuing Bank shall not permit any such extension if (A) such Issuing
Bank has determined that it would not be permitted, or would have no obligation,
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Majority
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 3.02 is not then satisfied, and in each such case directing
such Issuing Bank not to permit such extension.
(c)    Participations. By the Issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing or decreasing the Available Amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
The Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Ratable Share of each drawing made under a Letter of Credit funded
by such Issuing Bank and not reimbursed by the Borrower as provided in Section
2.03(d), or of any reimbursement payment required to be refunded to the Borrower
for any reason, which amount will be advanced, and deemed to be an Advance to
the Borrower hereunder, regardless of the satisfaction of the conditions set
forth in Section 3.02. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Ratable Share of the Available Amount of such Letter of Credit at
each time such Lender’s Revolving Credit Commitment is amended pursuant to a
Commitment Increase in accordance with Section 2.17, an assignment in accordance
with Section 8.07 or otherwise pursuant to this Agreement.


(d)    Drawing and Reimbursement. The Borrower shall reimburse the applicable
Issuing Bank for each disbursement under a Letter of Credit issued by it (x) on
the date of such disbursement if the Borrower receives written notice thereof
from such Issuing Bank not later than 10:00 A.M. (New York City time) on such
date or (y) within one Business Day of such disbursement if the Borrower
receives written notice thereof from such Issuing Bank later than 10:00 A.M.
(New York City time) on such date.




--------------------------------------------------------------------------------




The payment by an Issuing Bank of a draft drawn under any Letter of Credit which
is not reimbursed by the Borrower in accordance with the foregoing sentence
shall constitute for all purposes of this Agreement the making by any such
Issuing Bank of an Advance, which shall be a Base Rate Advance, in the amount of
such draft (or the Dollar Equivalent thereof, in the case of a Letter of Credit
issued in a Committed Currency). Each Issuing Bank shall give prompt notice of
each disbursement under any Letter of Credit issued by it to the Borrower and
the Administrative Agent and may at any time instruct the Administrative Agent
to make demand on each Lender to fund its participation in such Letter of Credit
with regard to which the Borrower has failed to reimburse within the required
time period. Upon written demand by the Administrative Agent, with a copy of
such demand to such Issuing Bank and the Borrower, each Lender shall pay to the
Administrative Agent such Lender’s Ratable Share of such outstanding Advance
pursuant to Section 2.03(c). Each Lender acknowledges and agrees that its
obligation to make Advances pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Promptly after receipt thereof, the Administrative
Agent shall transfer such funds to such Issuing Bank. Each Lender agrees to fund
its Ratable Share of an outstanding Advance on (i) the Business Day on which
demand therefor is made by such Issuing Bank, provided that notice of such
demand is given not later than 11:00 A.M. (New York City time) on such Business
Day, or (ii) the first Business Day next succeeding such demand if notice of
such demand is given after such time. If and to the extent that any Lender shall
not have so made the amount of such Advance available to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent forthwith on demand
such amount together with interest thereon, for each day from the date of demand
by any such Issuing Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate for its account or the account
of such Issuing Bank, as applicable. If such Lender shall pay to the
Administrative Agent such amount for the account of any such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute an
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Advance made by such Issuing Bank
shall be reduced by such amount on such Business Day.


(e)    Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Administrative Agent and each Lender (with a copy to the Borrower) on the first
Business Day of each month a written report summarizing Issuance and expiration
dates of Letters of Credit issued by such Issuing Bank during the preceding
month and drawings during such month under all Letters of Credit issued by such
Issuing Bank and (B) to the Administrative Agent and each Lender (with a copy to
the Borrower) on the first Business Day of each calendar quarter a written
report setting forth the average daily aggregate Available Amount during the
preceding calendar quarter of all Letters of Credit issued by such Issuing Bank.


(f)    Failure to Make Advances. The failure of any Lender to make the Advance
to be made by it on the date specified in Section 2.03(d) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.


(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable Issuing Bank and the Borrower when a Letter
of Credit is issued, (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each commercial Letter
of Credit. Notwithstanding the foregoing, no Issuing Bank shall be responsible
to the Borrower for, and no Issuing Bank’s rights and remedies against the
Borrower shall be impaired by, any action or inaction of such Issuing Bank
required or permitted under any law, order, or practice that is




--------------------------------------------------------------------------------




required or permitted to be applied to any Letter of Credit or this Agreement,
including the law or any order of a jurisdiction where such Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.


(h)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of its Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.


SECTION 2.04.    Certain Fees.


(a)    Facility Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee (the “Facility Fee”) on the average
daily amount (whether used or unused) of such Lender’s Revolving Credit
Commitment from the Effective Date (in the case of each Bank) and from the
effective date specified in the Assignment and Assumption pursuant to which it
became a Lender (in the case of each such Lender) until the earlier of the
Commitment Termination Date applicable to such Lender and the Termination Date
(or such later date on which the Advances made by such Lender have been paid in
full and the participations in Letters of Credit of such Lender have been
terminated, but payable on the outstanding principal amount of such Advances and
the aggregate Available Amount of outstanding Letters of Credit) at a rate per
annum equal to the Applicable Facility Fee Rate as in effect from time to time.
Accrued Facility Fees shall be paid on the last Business Day of each March,
June, September and December and on the Termination Date (or such later date on
which the Advances made by such Lender have been paid in full and the
participations in Letters of Credit of such Lender have been terminated, but
payable on the outstanding principal amount of such Advances and the aggregate
Available Amount of outstanding Letters of Credit); provided that no Defaulting
Lender shall be entitled to receive any facility fee in respect of its Revolving
Credit Commitment for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay such fee that otherwise would
have been required to have been paid to that Defaulting Lender), other than a
facility fee, as described above, on the aggregate principal amount of Advances
funded by such Defaulting Lender outstanding from time to time.


(b)    Letter of Credit Fees. (i) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commission on such
Lender’s Ratable Share of the average daily aggregate Available Amount of all
Letters of Credit outstanding from time to time at a rate per annum equal to the
Applicable Margin for Eurocurrency Rate Advances in effect from time to time.
Accrued Letter of Credit commissions shall be paid on the last Business Day of
each March, June, September and December and on the Termination Date (or such
later date on which the participations in Letters of Credit of such Lender have
been terminated).


(ii)    The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee (i) with respect to each commercial Letter of Credit issued by it,
at the rate equal to 0.125% (or such lesser percentage as may be agreed by such
Issuing Bank), computed on the Available Amount of such Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit issued by it increasing the amount of such Letter of
Credit, at a rate




--------------------------------------------------------------------------------




separately agreed between the Borrower and the applicable Issuing Bank, computed
on the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit, equal to
0.125% per annum (or such lesser percentage as may be agreed by such Issuing
Bank) payable on the Available Amount of each Letter of Credit issued by it,
payable quarterly in arrears on the last Business Day of each March, June,
September and December, and such other commissions, issuance fees, transfer fees
and other fees and charges in connection with the Issuance or administration of
each Letter of Credit as the Borrower and such Issuing Bank shall agree.


(c)    Administrative Agent’s Fee. The Borrower acknowledges its agreement to
pay to the Administrative Agent, for the Administrative Agent’s own account, an
administrative agency fee at the times and in the amounts heretofore agreed
between the Borrower and the Administrative Agent.


SECTION 2.05.    Reduction and Extensions of the Commitments.


(a)    Commitment Reductions. The Borrower shall have the right, upon at least
three Business Days’ notice to the Administrative Agent, to terminate in whole
or reduce ratably in part the unused portions of the respective Unused
Commitments or the Unissued Letter of Credit Commitments, provided that each
partial reduction shall be in an aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof. Once reduced or terminated, the
Commitments may not be reinstated.


(b)    Commitment Extensions.


(i)The Borrower may, by notice to the Administrative Agent (which shall promptly
notify the Lenders) not more than 60 days and not less than 30 days prior to any
two anniversaries of the Effective Date (each such anniversary, an “Anniversary
Date”), request that the Lenders extend the Commitment Termination Date for an
additional one‑year period from the Commitment Termination Date then in effect
hereunder (the “Existing Commitment Termination Date”).


(ii)Each such Lender, acting in its sole discretion, shall, by notice to the
Borrower and the Administrative Agent given no later than the date (herein, the
“Consent Date”) that is 20 days after the date of the extension request (or, if
such date is not a Business Day, the next succeeding Business Day), advise the
Borrower and the Administrative Agent whether or not such Lender agrees to such
extension; provided that each Lender that determines not to so extend the
Commitment Termination Date (a “Non‑Extending Lender”) shall notify the
Administrative Agent (which shall notify the other Lenders) of such fact
promptly after such determination (but in any event no later than the Consent
Date) and any Lender that does not so advise the Borrower on or before the
Consent Date shall be deemed to be a Non‑Extending Lender. The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree.


(iii)The Administrative Agent shall notify the Borrower of each Lender’s
determination under this Section no later than the date 25 days after the date
of the extension request (or, if such date is not a Business Day, on the next
preceding Business Day).


(iv)If and only if the total of the Commitments of the Lenders that have agreed
to extend their Commitment Termination Date (after giving effect to any
substitution of Lenders in accordance with Section 8.12) shall be more than 50%
of the aggregate Revolving Credit Commitment in effect immediately prior to the
applicable Anniversary Date, then, effective as of




--------------------------------------------------------------------------------




such Anniversary Date, the Commitment Termination Date of each extending Lender
shall be extended automatically, without any other action by any Person, to the
date that is one year after the Existing Commitment Termination Date, provided
that on the Consent Date, the representations and warranties in Section 4.01 are
true and correct as of such date and no Default or Event of Default shall have
occurred and be continuing. The Administrative Agent will promptly notify the
Borrower and the Lenders of each extension of the Commitment Termination Date
pursuant to this Section 2.05(b).


SECTION 2.06. Repayment of Advances and Letter of Credit Drawings.


(a)    Advances. The Borrower hereby promises to pay to the Administrative Agent
for account of each Lender the entire outstanding principal amount of such
Lender’s Advances, and each Advance shall mature, on the earlier of the
Commitment Termination Date applicable to such Lender and the Termination Date.


(b)    Letter of Credit Drawings. The obligations of the Borrower under this
Agreement and any Letter of Credit Agreement and any other agreement or
instrument relating to or any Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower might have or might acquire as a result of the payment by any Lender of
any draft or the reimbursement by the Borrower thereof):


(i)    any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);


(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;


(iii)    the existence of any claim, set‑off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, any
Lender or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;


(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;


(v)payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not comply with the terms of such Letter of
Credit;


(vi)any exchange, release or non‑perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the L/C Related Documents;




--------------------------------------------------------------------------------






(vii)waiver by any Issuing Bank of any requirement that exists for such Issuing
Bank’s protection and not the protection of the Borrower or any waiver by such
Issuing Bank which does not in fact materially prejudice the Borrower;


(viii)honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;


(ix)any payment made by any Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or


(x)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.


SECTION 2.07.    Interest.


(a)    Ordinary Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender, from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i)    Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum equal to the Base Rate in effect from time to time plus the Applicable
Margin for Base Rate Advances as in effect from time to time, payable quarterly
in arrears on the last Business Day of each March, June, September and December
and on the date such Base Rate Advance shall be Converted or paid in full.
(ii)    Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate
Advance, a rate per annum for each Interest Period for such Advance equal to the
sum of the Eurocurrency Rate for such Interest Period plus the Applicable Margin
for Eurocurrency Rate Advances as in effect from time to time, payable on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on the day which occurs every three months after the
first day of such Interest Period, and on the date such Eurocurrency Rate
Advance shall be Continued, Converted or paid in full.
(b)    Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance that is not paid when due (whether at stated maturity, by
acceleration or otherwise), and on the unpaid amount of any interest, fee or
other amount payable hereunder that is not paid when due, payable on demand, at
a rate per annum during the period from the due date thereof to the date on
which such amount is paid in full equal to:
(i)    in the case of any amount of principal of such Advance:
(x)    in the case of any Base Rate Advance, 2% plus the rate which would
otherwise be applicable to such Advance, and
(y)    in the case of any Eurocurrency Rate Advance denominated in Dollars, for
the balance of the then current Interest Period, 2% plus the rate which would
otherwise be applicable to such Advance for such Interest Period and thereafter,
2% plus the Base Rate as in effect from time to time and in the case of any
Eurocurrency Rate Advance




--------------------------------------------------------------------------------




denominated in a Committed Currency, 2% plus the rate which would otherwise be
applicable to such Advance, and
(ii)    in the case of all other amounts, 2% plus the Base Rate as in effect
from time to time.
SECTION 2.08.    Additional Interest on Eurocurrency Rate Advances. The Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or the equivalent), additional interest on the unpaid
principal amount of each Eurocurrency Rate Advance of such Lender, from the date
of such Eurocurrency Rate Advance until such principal amount is paid in full,
at an interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurocurrency Rate for the then‑current Interest Period for
such Eurocurrency Rate Advance from (ii) the rate obtained by dividing such
Eurocurrency Rate by a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage of such Lender for such Interest Period, payable on each date
on which interest is payable on such Eurocurrency Rate Advance. Any Lender
wishing to require payment of such additional interest shall so notify the
Borrower and the Administrative Agent and shall furnish to the Borrower at least
five Business Days prior to each date on which interest is payable on the
Eurocurrency Rate Advances of such Lender a certificate (which certificate shall
be conclusive and binding for all purposes, absent manifest error) setting forth
the basis for such assertion and the amount to which such Lender is then
entitled under this Section (which shall be consistent with such Lender’s good
faith estimate of the level at which the related reserves are being maintained
by it).


SECTION 2.09. Interest Rate Determinations; Changes in Rating Systems.
(a)    The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for the purpose of Section 2.07.
(b)    If Reuters Screen LIBOR01 is unavailable,
(i)    the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances for such Interest Period,
(ii)    each Eurocurrency Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, (A) if such Eurocurrency Rate
Advance is denominated in Dollars, Convert into a Base Rate Advance and (B) if
such Eurocurrency Rate Advance is denominated in any Committed Currency, be
exchanged for Advances in a principal amount equal to the Equivalent in Dollars
and be Converted into a Base Rate Advance, and
(iii)    the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
(c)    If, with respect to any Eurocurrency Rate Advances, the Majority Lenders
notify the Administrative Agent that the Eurocurrency Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Majority
Lenders of making, funding or maintaining their respective Eurocurrency Rate
Advances in a specified currency for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Lenders, whereupon
(i)    each Eurocurrency Rate Advance in such specified currency will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate




--------------------------------------------------------------------------------




Advance is denominated in any Committed Currency, be exchanged for Advances in a
principal amount equal to the Equivalent in Dollars and be Converted into a Base
Rate Advance, and
(ii)    the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurocurrency Rate Advances in the specified currency shall be
suspended until the Administrative Agent shall notify the Borrower and such
Lenders that the circumstances causing such suspension no longer exist.
(d)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (B) if such Eurocurrency Rate Advances are denominated in
any Committed Currency, be Continued with an Interest Period of one month.
(e)    Upon the occurrence and during the continuance of any Event of Default
and upon notice from the Administrative Agent to the Borrower at the request of
the Majority Lenders, (x) each Eurocurrency Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, (A) if such
Eurocurrency Rate Advance is denominated in Dollars, Convert into a Base Rate
Advance and (B) if such Eurocurrency Rate Advance is denominated in any
Committed Currency, be exchanged for Advances in a principal amount equal to the
Equivalent in Dollars and be Converted into a Base Rate Advance and (y) the
obligation of the Lenders to make or Continue, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.
(f)    If the rating system of either Moody’s or Standard & Poor’s shall change,
or if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Administrative Agent (on behalf
of the Lenders) shall negotiate in good faith to amend the references to
specific ratings in this Agreement to reflect such changed rating system or the
non‑availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall in no event be effective without the
approval of the Majority Lenders).


SECTION 2.10.    Voluntary Conversion and Continuation of Advances.
(a)    Optional Conversion. The Borrower may on any Business Day, upon notice
given to the Administrative Agent not later than 11:00 A.M. (New York City time)
on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.09 and 2.13, Convert all or any portion
of the outstanding Advances denominated in Dollars of one Type comprising part
of the same Borrowing into Advances of the other Type; provided that (i) any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(b) and (ii) in
the case of any such Conversion of a Eurocurrency Rate Advance into a Base Rate
Advance on a day other than the last day of an Interest Period therefor, the
Borrower shall reimburse the Lenders in respect thereof pursuant to
Section 8.04(c). Each such notice of a Conversion shall, within the restrictions
specified above, specify (x) the date of such Conversion, (y) the Advances to be
Converted, and (z) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.
(b)    Continuations. The Borrower may, on any Business Day, upon notice given
to the Administrative Agent not later than 11:00 A.M. (New York City time) on,
in the case of Eurocurrency Rate Advances denominated in Dollars, the third
Business Day and, in the case of Eurocurrency Rate Advances denominated in a
Committed Currency, the fourth Business Day prior to the date of the




--------------------------------------------------------------------------------




proposed Continuation and subject to the provisions of Sections 2.09 and 2.13,
Continue all or any portion of the outstanding Eurocurrency Rate Advances
comprising part of the same Borrowing for one or more Interest Periods; provided
that (i) Eurocurrency Rate Advances so Continued and having the same Interest
Period shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and (ii) in the case of any such Continuation on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(c). Each such notice of
a Continuation shall, within the restrictions specified above, specify (x) the
date of such Continuation, (y) the Eurocurrency Rate Advances to be Continued
and (y) the duration of the initial Interest Period (or Interest Periods) for
the Eurocurrency Rate Advances subject to such Continuation. Each notice of
Continuation shall be irrevocable and binding on the Borrower.


SECTION 2.11.    Prepayments of Advances.


(a)    The Borrower shall have no right to prepay any principal amount of any
Advances other than as provided in subsection (b) below.
(b)    The Borrower may, upon, (i) in the case of any prepayment of a
Eurocurrency Rate Advance denominated in Dollars, at least three Business Days’
notice, (ii) in the case of any prepayment of a Eurocurrency Rate Advance
denominated in a Committed Currency, at least four Business Days’ notice and
(iii) in the case of any prepayment of a Base Rate Advance, same Business Day
notice to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amounts of the Advances comprising part
of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than the Borrowing Minimum or integral multiples of
the Borrowing Multiple in excess thereof, (y) after giving effect to any partial
prepayment, each Advance shall have an outstanding principal amount not less
than the Borrowing Minimum and (z) in the case of any such prepayment of a
Eurocurrency Rate Advance on a day other than the last day of an Interest Period
therefor, the Borrower shall reimburse the Lenders in respect thereof pursuant
to Section 8.04(c).
(c)    Mandatory. (i) If the Administrative Agent notifies the Borrower at least
two Business Days prior to any interest payment date that, on such interest
payment date, the sum of (A) the aggregate principal amount of all Advances
denominated in Dollars plus the aggregate Available Amount of all Letters of
Credit denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Committed
Currencies plus the aggregate Available Amount of all Letters of Credit
denominated in Committed Currencies then outstanding exceeds 105% of the
aggregate Revolving Credit Commitments of the Lenders on such interest payment
date, the Borrower shall, as soon as practicable and in any event within two
Business Days after receipt of such notice, prepay the outstanding principal
amount of any Advances owing by the Borrower in an aggregate amount sufficient
to reduce such sum to an amount not to exceed 100% of the aggregate Revolving
Credit Commitments of the Lenders as of such interest payment date; provided
that if the Borrower has Cash Collateralized Letters of Credit in accordance
with Section 2.20(a), the aggregate Available Amount of the outstanding Letters
of Credit shall be deemed to have been reduced by the amount of such Cash
Collateral. The Administrative Agent shall give prompt notice of any prepayment
required under this Section 2.11(c)(i) to the Borrower and the Lenders.
(ii)    Each prepayment made pursuant to this Section 2.11(c) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid.






--------------------------------------------------------------------------------




SECTION 2.12.    Increased Costs.
(a)    If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurocurrency Rate Reserve Percentage) in or in the interpretation,
administration, implementation or application of (to the extent any such
introduction or change occurs after the date hereof) any law, rule, treaty or
regulation or (ii) the compliance with any guideline, rule, directive or request
of any central bank or other governmental authority (including any
supra-national body such as the European Union or the European Central Bank)
adopted or made after the date hereof (whether or not having the force of law),
there shall be any increase in the cost (other than any Indemnified Taxes,
Excluded Taxes or Other Taxes) to any Lender of agreeing to make or making,
funding or maintaining Eurocurrency Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit, the Borrower shall
from time to time, within 30 days after delivery by such Lender to the Borrower
(with a copy to the Administrative Agent) of a certificate as to the amount of
(and specifying in reasonable detail the basis for) such increased cost, pay
(subject to Section 2.12(c)) to the Administrative Agent for the account of such
Lender the amount of the increased costs set forth in such certificate (which
certificate shall be conclusive and binding for all purposes, absent manifest
error); provided that, before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
(b)    If any Lender determines that compliance with any law, rule, treaty or
regulation enacted or introduced after the date hereof or any guideline, rule,
directive or request of any central bank or other governmental authority
(including any supra-national body such as the European Union or the European
Central Bank) adopted or made after the date hereof (whether or not having the
force of law) affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital or liquidity is
increased by or based upon the existence of such Lender’s commitment to lend or
to issue or participate in Letters of Credit hereunder and other commitments of
such type or the issuance or maintenance of or participation in the Letters of
Credit (or similar contingent obligations), then, within 30 days after delivery
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
certificate as to (and specifying in reasonable detail the basis for) the
Additional Amounts (as hereinafter defined) requested by such Lender, the
Borrower shall pay (subject to Section 2.12(c)) to the Administrative Agent for
the account of such Lender, from time to time as specified by such Lender, the
amount specified in such certificate (which certificate shall be conclusive and
binding for all purposes, absent manifest error). For purposes hereof, the
“Additional Amounts” that may be requested by any Lender under this
Section 2.12(b) means such amounts as such Lender shall reasonably determine to
be sufficient to compensate such Lender or any corporation controlling such
Lender for any costs that such Lender reasonably determines are attributable to
the maintenance by such Lender (or such corporation) of capital or liquidity in
respect of its commitments to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit (such compensation to include, without limitation, an amount
equal to any reduction of the rate of return on assets or equity of such Lender
(or such corporation) to a level below that which such Lender (or such
corporation) could have achieved but for the enactment or introduction of such
law or regulation or the adoption or making of such guideline or request).
(c)    The Borrower shall not be obligated to pay any additional amounts arising
pursuant to clauses (a) and (b) of this Section 2.12 that are attributable to
the Excluded Period with respect to such additional amount; provided, that if an
applicable law, rule, regulation, guideline or request shall be adopted or made
on any date and shall be applicable to the period (a “Retroactive Period”) prior
to the




--------------------------------------------------------------------------------




date on which such law, rule, regulation, guideline or request is adopted or
made, the limitation on the Borrower’s obligations to pay such additional
amounts hereunder shall not apply to the additional amounts payable in respect
of such Retroactive Period.
(d)    For the avoidance of doubt, this Section 2.12 shall apply to all
requests, rules, guidelines or directives concerning capital adequacy issued in
connection with the Dodd‑Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign financial regulatory authorities, in each case pursuant to Basel III,
regardless of the date adopted, issued, promulgated or implemented; provided
that any claim made by a Lender under this Section 2.12 shall be generally
consistent with such Lender’s treatment of other customers of such Lender that
such Lender considers, in its reasonable discretion, to (i) be similarly
situated to the Borrower and (ii) have generally similar provisions in their
credit agreements with such Lender.
SECTION 2.13.    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority (including any supra-national body such as the European Union or the
European Central Bank) asserts that it is unlawful, for such Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances in Dollars or any Committed Currency or to fund or
maintain Eurocurrency Rate Advances in Dollars or any Committed Currency
hereunder, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, (i) the obligation of the Lenders to
make or Continue, or to Convert Advances into, Eurocurrency Rate Advances
denominated in the affected currency shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist and (ii) the Borrower shall upon demand prepay
in full all Eurocurrency Rate Advances denominated in the affected currency of
all Lenders then outstanding, together with interest accrued thereon, unless the
Borrower, within five Business Days of notice from the Administrative Agent,
exchanges all Eurocurrency Rate Advances denominated in the affected currency of
all the Lenders then outstanding into Advances in a principal amount equal to
the Equivalent in an unaffected currency; provided that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make Eurocurrency Rate Advances or to continue to fund or maintain
Eurocurrency Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.
SECTION 2.14.    Payments and Computations.
(a)    The Borrower shall make each payment hereunder with respect to principal
of, interest on, and other amounts relating to, Advances denominated in Dollars
or a Committed Currency, without set‑off or counterclaim, not later than 11:00
A.M. (at the applicable Agent’s Account for such currency) on the day when due
in such currency to the Administrative Agent, by deposit of such funds to the
applicable Agent’s Account in same day funds. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest, Facility Fees or Letter of Credit commissions ratably
(other than amounts payable pursuant to Section 2.08, 2.12, or 2.15 or 8.04(c))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of an Assignment and Assumption and recording of the information contained
therein in the Register pursuant to Section 8.07(c), from and after the
effective date specified in such Assignment




--------------------------------------------------------------------------------




and Assumption, the Administrative Agent shall make all payments hereunder in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
(b)    All computations of interest based on Citibank’s base rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurocurrency Rate or
the Federal Funds Rate and of Facility Fees and Letter of Credit commissions
shall be made by the Administrative Agent, and all computations of interest
pursuant to Section 2.08 shall be made by a Lender, on the basis of a year of
360 days (or, in each case of Advances denominated in Committed Currencies where
market practice differs, in accordance with such market practice), in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest, Facility Fees or Letter of
Credit commissions are payable. Each determination by the Administrative Agent
of an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(c)    Whenever any payment hereunder or under the Advances would be due on a
day other than a Business Day, such due date shall be extended to the next
succeeding Business Day, and any such extension of such due date shall in such
case be included in the computation of payment of interest, Facility Fee or
Letter of Credit commission, as the case may be; provided, however, if such
extension would cause payment of interest on or principal of Eurocurrency Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at (i) the Federal Funds Rate in the
case of Advances denominated in Dollars or (ii) the cost of funds incurred by
the Administrative Agent in respect of such amount in the case of Advances
denominated in Committed Currencies.
SECTION 2.15.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.




--------------------------------------------------------------------------------




(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant governmental authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant governmental authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a governmental authority pursuant to this Section 2.15, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such governmental authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.15(f) (ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing,




--------------------------------------------------------------------------------






(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E; or
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and




--------------------------------------------------------------------------------




(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant governmental authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(h)    Survival. The obligations of each party hereto under this Section 2.15
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.


SECTION 2.16.    Sharing of Payments, Etc.
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set‑off, or otherwise) on account of the Advances
made by it in excess of its ratable share of payments on account of the Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances made by them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them, provided, however, that (a) if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, such purchase from each
Lender shall be rescinded and such Lender shall repay to the




--------------------------------------------------------------------------------




purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered and
(b) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower (as to which
the provisions of this paragraph shall apply). The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.16 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set‑off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
SECTION 2.17.    Increase in the Aggregate Revolving Credit Commitments.
(a)    The Borrower may, at any time but in any event not more than one time a
year, by notice to the Administrative Agent, request that the aggregate amount
of the Revolving Credit Commitments be increased by an amount of $25,000,000 or
an integral multiple thereof (each a “Commitment Increase”) to be effective as
of a date that is at least 90 days prior to the Termination Date (the “Increase
Date”) as specified in the related notice to the Administrative Agent; provided,
however that (i) in no event shall the aggregate amount of the Revolving Credit
Commitments at any time exceed $2,000,000,000 and (ii) on the related Increase
Date, the applicable conditions set forth in Article III shall be satisfied. The
Borrower may simultaneously (x) request one or more of the Lenders to increase
the amount of its Revolving Credit Commitment and/or (y) arrange for one or more
banks or financial institutions not a party hereto to become parties to and
Lenders under this Agreement, pursuant to the terms and conditions set forth
below.
(b)    The Administrative Agent shall promptly notify such of the Lenders and
one or more Eligible Assignees as are identified by the Borrower to receive the
invitation to participate in the requested Commitment Increase of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which such Lenders or Eligible Assignees
(each such Eligible Assignee and each Eligible Assignee that agrees to an
extension of its Commitment Termination Date in accordance with Section 2.05(b),
an “Assuming Lender”) wishing to participate in the Commitment Increase must
commit to increase the amount of their respective Revolving Credit Commitments
or to establish their respective Revolving Credit Commitments, as the case may
be (the “Commitment Date”); provided, however, that the Revolving Credit
Commitment of each such Eligible Assignee shall be in an amount of $5,000,000 or
more. Each Lender that is willing to participate in such requested Commitment
Increase (each an “Increasing Lender”) shall, in its sole discretion, give
written notice to the Administrative Agent on or prior to the Commitment Date of
the amount by which it is willing to increase its Revolving Credit Commitment.
The requested Commitment Increase shall be allocated among the Lenders willing
to participate therein and the Assuming Lenders in such amounts as are specified
by the Borrower and approved by each Issuing Bank.
(c)    On each Increase Date, each Assuming Lender shall become a Lender party
to this Agreement as of such Increase Date and the Revolving Credit Commitment
of each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.17(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received on or before such
Increase Date the following, each dated such date:




--------------------------------------------------------------------------------




(i)    (A) certified copies of resolutions of the Board of Directors of the
Borrower or the executive committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) if
reasonably requested by the Administrative Agent, an opinion of counsel for the
Borrower (which may be in‑house counsel);
(ii)    an assumption agreement from each Assuming Lender, if any, in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent
(each an “Assumption Agreement”), duly executed by such Eligible Assignee, the
Administrative Agent and the Borrower; and
(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Revolving Credit Commitment in a writing reasonably satisfactory to the
Borrower and the Administrative Agent.
On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.17(a) and in the immediately preceding sentence of this
Section 2.17(c), the Administrative Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), by telecopier, of the occurrence of the Commitment
Increase to be effected on such Increase Date and shall record in the Register
the relevant information with respect to each Increasing Lender and each
Assuming Lender on such date. Each Increasing Lender and each Assuming Lender
shall, before 2:00 P.M. (New York City time) on the Increase Date, purchase at
par such of the Advances of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Advances in
accordance with its pro rata share.
SECTION 2.18.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender, to the extent permitted by applicable law:
(i)    Waivers and Amendments. The Revolving Credit Commitment and Advances of
such Defaulting Lender shall not be included in determining whether the Majority
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 8.01); provided,
that this clause (i) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of each
Lender affected thereby.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.20; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to




--------------------------------------------------------------------------------




such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.20; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Banks
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Advances were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.02 were
satisfied or waived, such payment shall be applied solely to pay the Advances
of, and L/C Obligations owed to, all Non‑Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Advances of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Advances and funded and
unfunded participations in L/C Obligations are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments without giving effect to
Section 2.18(b)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. (A) Each Defaulting Lender shall be entitled to receive a
Facility Fee for any period during which that Lender is a Defaulting Lender only
to extent allocable to the sum of (1) the outstanding principal amount of the
Advances funded by it, and (2) its Ratable Share of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.20.
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit
commissions for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Ratable Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.20.
(C)    With respect to any Facility Fee or Letter of Credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non‑Defaulting Lender that portion of
any such fee or commission otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations that has
been reallocated to such Non‑Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Bank the amount of any such commission otherwise payable
to such Defaulting Lender to the extent allocable to such Issuing Bank’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee or commission.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non‑Defaulting Lenders in accordance with their respective
Ratable Shares (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non‑Defaulting Lender to exceed
such Non‑Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 8.19, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting




--------------------------------------------------------------------------------




Lender, including any claim of a Non‑Defaulting Lender as a result of such
Non‑Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.20.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent
and each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Advances
and funded and unfunded participations in Letters of Credit to be held pro rata
by the Lenders in accordance with the Revolving Credit Commitments (without
giving effect to Section 2.18(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non‑Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.


SECTION 2.19.    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder in respect of Advances. The Borrower agrees that upon notice
by any Lender to the Borrower (with a copy of such notice to the Administrative
Agent) to the effect that a Note is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Advances owing to, or to be made by, such Lender, the Borrower shall
promptly execute and deliver to such Lender a Note payable to the order of such
Lender in a principal amount up to the Revolving Credit Commitment of such
Lender.
(b)    The Register maintained by the Administrative Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each Assumption Agreement and each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender’s share
thereof.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or




--------------------------------------------------------------------------------




accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Administrative Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.


SECTION 2.20.    Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to any reallocation pursuant to Section 2.18(a) and any Cash Collateral provided
by such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks (in their capacity as
such), and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to
clause (b) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.20 or Section 2.18 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.20
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or
(ii) the determination by the Administrative Agent and each Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 2.18 the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.


ARTICLE III
CONDITIONS OF LENDING


SECTION 3.01.    Conditions Precedent to Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to the conditions precedent that the
Borrower shall have notified the Administrative Agent of the proposed Effective
Date, the Borrower shall have paid all accrued fees and expenses of the
Administrative Agent and the Lenders (including the accrued fees and expenses of
counsel to the Administrative Agent) and invoiced at least two Business Days
prior to the Effective Date. and the Administrative Agent shall have received,
on or prior to January 29, 2016, the following, each (unless otherwise specified
below) dated the date of such effectiveness, in form and substance satisfactory




--------------------------------------------------------------------------------




to the Administrative Agent and (except for the Notes) in sufficient copies for
each Lender (whereupon the Administrative Agent shall notify the Borrower and
the Lenders that the Effective Date has occurred):
(a)    The Notes payable to the order of the Lenders, respectively, to the
extent requested, in accordance with Section 2.19.
(b)    Certified copies of the resolutions of the Board of Directors of the
Borrower approving, and authorizing the execution, delivery and performance of,
this Agreement, the other Loan Documents and of all documents evidencing other
necessary corporate actions and governmental approvals, if any, with respect to
this Agreement and the other Loan Documents.
(c)    A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the Borrower’s certificate of incorporation and by‑laws and
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other Loan Documents.
(d)    A certificate from the Secretary of State of New Jersey dated as of a
date reasonably close to the date of such effectiveness as to the good standing
of and charter documents filed by the Borrower.
(e)    A favorable opinion of Jeffrey S. Sherman, Esq., General Counsel of the
Borrower, substantially in the form of Exhibit E hereto and as to such other
matters as any Lender through the Administrative Agent may reasonably request.
(f)    A favorable opinion of Shearman & Sterling LLP, special counsel for the
Administrative Agent, substantially in the form of Exhibit F hereto.
(e)A certificate of a senior officer of the Borrower certifying that (i) no
Default or Event of Default as of the date thereof has occurred and is
continuing, and (ii) the representations and warranties contained in
Section 4.01 are true and correct on and as of the date thereof as if made on
and as of such date.
(f)All amounts accrued and outstanding under the Existing Credit Agreement shall
be paid in full.


SECTION 3.02.    Conditions Precedent to Each Borrowing, Issuance, Commitment
Increase and Consent Date. The obligation of each Lender to make an Advance
(other than an Advance made by any Issuing Bank or any Lender pursuant to
Section 2.03(d)) on the occasion of each Borrowing (including the initial
Borrowing), and the obligation of each Issuing Bank to issue a Letter of Credit
(other than an amendment decreasing the Available Amount of such Letter of
Credit), each Commitment Increase and each extension of the Commitments under
Section 2.05 shall be subject to the further conditions precedent that on the
date of such Borrowing, Issuance, the applicable Increase Date or the applicable
Consent Date the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing, Notice of Issuance, request for Commitment
Increase, request for Commitment extension and the acceptance by the Borrower of
the proceeds of such Borrowing, such Issuance, such Increase Date or such
Consent Date shall constitute a representation and warranty by the Borrower that
on the date of such Borrowing, such Issuance, such Increase Date or such Consent
Date such statements are true):
(a)    the representations and warranties contained in Section 4.01 (except for,
in the case of any Borrowing or Issuance after the Effective Date, the
representations and warranties set forth in Section 4.01(e)(iii) and
Section 4.01(f)(i)) are true and correct in all material respects (except to the
extent such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties shall be true and correct in all respects) on and as of the date
of such Borrowing, such Issuance, such Increase Date or such Consent Date before
and after giving effect to such Borrowing, such Issuance, such Commitment
Increase or such




--------------------------------------------------------------------------------




Commitment extension and to the application of the proceeds therefrom, as though
made on and as of such date, and
(b)    no event has occurred and is continuing, or would result from such
Borrowing, such Issuance, such Commitment Increase or such Commitment extension
or from the application of the proceeds therefrom, which constitutes a Default
or an Event of Default.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


SECTION 4.01.    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of New Jersey and is duly qualified
and, except to the extent such contravention would not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect, in good
standing under the laws of the respective states in which its principal
operating facilities are located.
(b)    The execution, delivery and performance by the Borrower of this Agreement
and the other Loan Documents are within the Borrower’s corporate powers, have
been duly authorized by all necessary corporate action, and do not contravene
(i) the Borrower’s charter or by‑laws or (ii) except to the extent such
contravention would not (individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect, law or any material contractual
restriction binding on the Borrower or, to the knowledge of the Borrower, any
other contractual restriction binding on the Borrower.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Agreement or the
other Loan Documents.
(d)    This Agreement is, and the other Loan Documents when delivered hereunder
will be, legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their respective terms.
(e)    (i) The consolidated balance sheets of the Borrower and its Consolidated
Subsidiaries as at September 30, 2015, and the related statements of income and
cash flows of the Borrower and its Consolidated Subsidiaries for the fiscal year
then ended, copies of which have been furnished to each Bank, fairly present the
consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at such date and the consolidated results of the operations of
the Borrower and its Consolidated Subsidiaries for the fiscal year ended on such
date, all in accordance with generally accepted accounting principles
consistently applied.
(ii)    Since September 30, 2015, there has been no material adverse change in
the business, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries, taken as a whole, as shown on the consolidated
balance sheet as of such date and the related consolidated statement of net
income for the fiscal year then ended.
(f)    There is no pending (or, to the Borrower’s knowledge, threatened) action
or proceeding against the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator, in which there is likely to be an adverse
decision that (i) would have a material adverse effect on the business,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries, taken as a whole, except as disclosed in filings made by the
Borrower with the Securities and Exchange Commission on or before the date that
is five days prior to the date hereof, or (ii) purports to




--------------------------------------------------------------------------------




affect the legality, validity, binding effect or enforceability of this
Agreement or any other Loan Document.
(g)    No proceeds of any Advance will be used directly or indirectly for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System).
(h)    The Borrower and its Subsidiaries have filed (or have obtained extensions
of the time by which they are required to file) all United States Federal income
tax returns and all other material tax returns required to be filed by them and
have paid all taxes shown due on the returns so filed as well as all other
material taxes, assessments and governmental charges which have become due,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided and except for filings or payments the
failure of which to make would not (individually or in the aggregate) reasonably
be expected to have a Material Adverse Effect.
(g)Each Plan, and, to the knowledge of the Borrower, each Multiemployer Plan, is
in compliance in all material respects with, and has been administered in all
material respects in compliance with, the applicable provisions of ERISA, the
Code and any other Federal or State law. Without limiting the foregoing, neither
the Borrower nor any of its Subsidiaries has incurred any liability, other than
premiums payable in the ordinary course of business, to the PBGC established
under ERISA in connection with any Plan or Multiemployer Plan, that would
(individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect.
(h)The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
(i)No statement, information, report, representation, or warranty made by the
Borrower in this Agreement or furnished to the Administrative Agent or any
Lender by or on behalf of the Borrower in connection with this Agreement or
contained in any filing made by the Borrower with the Securities and Exchange
Commission (taken as a whole with all other information, including amendments
and supplements then filed with the Securities and Exchange Commission) contains
any untrue statement of a material fact or omits any material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
(j)The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and to the knowledge of the Borrower its directors, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or any of their
respective officers or, to the knowledge of the Borrower or such Subsidiary,
their respective directors or employees or (b) to the knowledge of the Borrower,
any agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.


ARTICLE V
COVENANTS OF THE BORROWER
SECTION 5.01    Affirmative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower covenants and agrees that, unless the
Majority Lenders shall otherwise consent in writing:
(a)    Corporate Existence, Compliance with Laws, Etc. The Borrower will
maintain its corporate existence and comply, and cause each Subsidiary to
comply, with all applicable laws, statutes, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA and




--------------------------------------------------------------------------------




applicable Environmental Laws, except for any non‑compliance which would not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect. The Borrower will maintain in effect policies and
procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
(b)    Taxes, Charges, Etc. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, or cause to be paid and discharged, all
taxes, assessments and other governmental charges imposed upon it or any of its
Subsidiaries and its and their properties, or any part thereof or upon the
income or profits therefrom, as well as all claims for labor, materials or
supplies which if unpaid might by law become a Lien or charge upon any property
of the Borrower or any such Subsidiary, except such items as are being in good
faith appropriately contested by the Borrower or any of its Subsidiaries and as
to which appropriate reserves are being maintained and except for such items the
non‑payment of which would not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.
(c)    Performance of Material Obligations. The Borrower will, and will cause
each of its Subsidiaries to, perform and observe each contractual, legal and
other obligation binding upon the Borrower or such Subsidiary, as the case may
be, except where the failure to do so would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.
(d)    Books and Records; Inspection. The Borrower will, and will cause each of
its Subsidiaries to, keep adequate records and books of account, in which
complete entries will be made in accordance with generally accepted accounting
principles applicable to the Borrower and to permit representatives of any
Lender or the Administrative Agent, during normal business hours, to examine,
copy and make extracts from its books and records, to inspect any of its
properties, and to discuss its business and affairs with its officers, all to
the extent reasonably requested by such Lender or the Administrative Agent (as
the case may be).
(e)    Property. The Borrower will maintain, preserve and keep its own and will
cause its Subsidiaries to keep their principal plants and properties and every
part thereof in good repair, working order and condition and from time to time
make all needful and proper repairs, renewals, replacements, additions,
betterments and improvements thereto so that at all times the efficiency thereof
shall be fully preserved and maintained, except in each case when the failure to
do so would not (either individually or in the aggregate) reasonably be expected
to have a Material Adverse Effect.
(f)    Insurance. The Borrower will, and will cause each of its Subsidiaries to,
maintain insurance with financially sound and reputable insurance companies, and
with respect to property and risks of a character usually maintained by
corporations engaged in the same or similar business similarly situated, against
loss, damage and liability of the kinds and in the amounts customarily
maintained by such corporations.
(g)    Reporting Requirements. The Borrower will furnish to the Administrative
Agent (who shall furnish to the Lenders):
(i)as soon as available and in any event within 50 days after the end of each of
the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and consolidated statements of income and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, certified
by the chief financial officer of the Borrower;
(ii)as soon as available and in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the annual report for such year for the
Borrower and its




--------------------------------------------------------------------------------




Consolidated Subsidiaries, containing consolidated financial statements for such
year certified in a manner acceptable to the Securities and Exchange Commission
by Ernst & Young, L.L.P. or other independent public accountants acceptable to
the Majority Lenders;
(iii)as soon as possible and in any event within five days after the occurrence
of each Default and each Event of Default continuing on the date of such
statement, a statement of the chief financial officer of the Borrower setting
forth details of such Default or Event of Default and the action which the
Borrower has taken and proposes to take with respect thereto;
(iv)promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to its security holders generally, and copies of all reports
and registration statements which the Borrower or any Subsidiary of the Borrower
files with the Securities and Exchange Commission or any national securities
exchange;
(v)such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request; and
(vi)together with the financial statements delivered pursuant to clauses (i) and
(ii) above, a certificate of the Chief Financial Officer, Treasurer or Assistant
Treasurer of the Borrower, in form and substance satisfactory to the
Administrative Agent, setting forth calculations demonstrating compliance with
the covenant set forth in Section 5.01(i).
Reports and financial statements required to be delivered by the Borrower
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01(g) shall be
deemed to have been delivered on the date on which it posts such reports, or
reports containing such financial statements, on its website on the Internet at
www.bd.com or when such reports, or reports containing such financial statements
are posted on the SEC’s website at www.sec.gov; provided that it shall deliver
paper copies of the reports and financial statements referred to in
paragraphs (i), (ii) and (iv) of this Section 5.01(g) to the Administrative
Agent or any Lender who requests it to deliver such paper copies until written
notice to cease delivering paper copies is given by the Administrative Agent;
and provided further that in every instance it shall provide paper copies of the
certificate required by subsection (vi) to the Administrative Agent until such
time as the Administrative Agent shall provide it written notice otherwise.
(h)    Use of Proceeds. The Borrower will use the proceeds of the Advances and
Letters of Credit hereunder for general corporate purposes (in compliance with
all applicable legal and regulatory requirements); provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any such proceeds.
(i)    Interest Coverage Ratio. The Borrower will maintain at all times an
Interest Coverage Ratio of not less than 5 to 1.


SECTION 5.02.    Negative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Borrower covenants and agrees that, without the written consent
of the Majority Lenders:
(a)    Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, at any time create, assume or suffer to exist any Lien upon or with respect
to any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, in each
case to secure or provide for the payment of any Debt of any Person, other than:
(i)    Liens existing on assets of any Person at the time such Person becomes a
Subsidiary of the Borrower and not created in contemplation of such event;




--------------------------------------------------------------------------------




(ii)    Liens on assets securing Debt of the Borrower or any Subsidiary of the
Borrower incurred or assumed for the purpose of financing all or any part of the
cost of acquiring such assets, provided that such Lien attaches to such assets
concurrently with or within 90 days after the acquisition thereof;
(iii)    Liens on assets of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary of the Borrower
and not created in contemplation of such event;
(iv)    Liens existing on assets prior to the acquisition thereof by the
Borrower or a Subsidiary of the Borrower and not created in contemplation of
such acquisition;
(v)    Liens in connection with the issuance of tax-exempt industrial
development bonds;
(vi)    Liens on deposits, cash or cash equivalents, if any, in favor of the
Issuing Banks to cash collateralize or otherwise secure the obligations of a
Defaulting Lender to fund risk participations hereunder;
(vii)Liens securing Capital Lease Obligations;
(viii)Liens arising in connection with any Permitted Securitization and any
amendment, renewal, increase or extension thereof; provided that such Liens
shall only apply to the receivables of the Borrower or any Subsidiary, as
applicable, subject to the Permitted Securitization and any assets related
thereto, as applicable;
(ix)Liens arising out of the refinancing, extension, renewal or refunding of any
Debt of the Borrower or any Subsidiary of the Borrower secured by any Lien
permitted by any of the foregoing clauses of this Section 5.02(a), provided that
such Debt is not increased (except by fees, interest, expenses and other charges
in connection with or arising out of such refinancing, extension, renewal or
refunding) and is not secured by any additional assets; and
(x)additional Liens created after the date hereof, provided that the aggregate
principal amount of Debt secured thereby and incurred on and after the date
hereof shall not exceed $100,000,000 in the aggregate at any one time
outstanding.
(b)    Mergers, Etc. The Borrower will not merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Borrower and its Subsidiaries (taken as a
whole) to any Person, except that the Borrower may merge or consolidate with or
into any other Person so long as (i) immediately after giving effect to such
transaction, no Default or Event of Default would exist and (ii) (x) the
Borrower is the surviving corporation or (y) the surviving Person (1) is a
corporation organized and validly existing under the laws of the United States
of America or any State thereof or the District of Columbia, (2) has long-term
senior unsecured, unguaranteed debt securities rated no lower than the lower of
(A) Baa3 by Moody’s or BBB- by Standard & Poor’s or (B) the rating assigned by
Moody’s and Standard & Poor’s to the Rated Securities immediately prior to such
transaction, (3) expressly assumes all of the Borrower’s obligations under this
Agreement and (4) provides such information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act, as is reasonably requested in writing by
the Administrative Agent and such other approvals, opinions or documents
consistent with the requirements in Section 3.01 hereof as the Administrative
Agent (in consultation with the Lenders) may reasonably request.
(c)    Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Borrower will not, nor will it permit any of its Subsidiaries to,
directly or indirectly, make any investment in an Affiliate, transfer, sell,
lease, assign or otherwise dispose of any property to an Affiliate, merge into




--------------------------------------------------------------------------------




or consolidate with or purchase or acquire property from an Affiliate or enter
into any other transaction directly or indirectly with or for the benefit of an
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided that:
(i)    any Affiliate who is an individual may serve as a director, officer or
employee of the Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity;
(ii)    the Borrower and its Subsidiaries may enter into transactions with
Affiliates if the monetary or business consideration arising therefrom would be
substantially as advantageous to the Borrower and its Subsidiaries as the
monetary or business consideration that would obtain in a comparable transaction
with a Person not an Affiliate; and
(iii)    the foregoing provisions of this Section 5.02(c) shall not prohibit (x)
the Borrower or any Subsidiary from declaring or paying any lawful dividend or
other payment ratably in respect to all of its capital stock of the relevant
class or (y) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliates.
(d)    Change in Nature of Business. The Borrower will not make any material
change in the nature of the business of the Borrower and its Subsidiaries taken
as a whole as carried on at the date hereof.
(e)    Use of Proceeds. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall not lend, contribute or
otherwise make available, or permit its Subsidiaries or its or their respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
or Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state.


ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or any fee or other amount payable hereunder or under the other Loan
Documents when due and such failure remains unremedied for three Business Days;
or
(b)    Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
(c)    (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(g)(iii) (solely with respect to the
occurrence of an Event of Default), 5.01(i) or 5.02; (ii) the Borrower shall
fail to perform or observe any term, covenant or agreement contained in
Section 5.01(g)(iii) (solely with respect to the occurrence of a Default) and
such failure remains unremedied for five days after the Borrower has knowledge
thereof, or (iii) the Borrower shall fail to perform or observe any other term
or covenant of this Agreement on its part to be performed or observed,




--------------------------------------------------------------------------------




and such failure remains unremedied for 30 days after notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender; or
(d)    The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any other Debt of the Borrower or such Subsidiary
which is outstanding in a principal amount of at least $150,000,000 in the
aggregate when the same becomes due and payable (whether at scheduled maturity,
by required prepayment, acceleration, demand or otherwise), and such failure
shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof; or
(e)    The Borrower or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against the Borrower
or any of its Subsidiaries, such proceeding shall remain undismissed or unstayed
for a period of 60 days; or the Borrower or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or
(f)    Any judgment or order for the payment of money in excess of $150,000,000
shall be rendered against the Borrower or any of its Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and such proceedings shall not have been stayed or (ii) there
shall be any period of 10 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
(g)    A Change in Control shall occur; or
(h)    The Borrower shall incur a liability to a Plan, a Multiemployer Plan or
PBGC (or any combination of the foregoing) that would (either individually or in
the aggregate) materially adversely affect the business, condition (financial or
otherwise) or results of operations of the Borrower and its Subsidiaries (taken
as a whole);


then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances (other than Advances to
be made by an Issuing Bank or a Lender pursuant to Section 2.03(d)) and of the
Issuing Banks to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code,




--------------------------------------------------------------------------------




(A) the obligation of each Lender to make Advances (other than Advances to be
made by an Issuing Bank or a Lender pursuant to Section 2.03(d)) and of the
Issuing Banks to issue Letters of Credit shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.
SECTION 6.02.    Actions in Respect of the Letters of Credit upon Event of
Default. If any Event of Default shall have occurred and be continuing, the
Administrative Agent may with the consent, or shall at the request, of the
Majority Lenders, irrespective of whether it is taking any of the actions
described in Section 6.01 or otherwise, make demand upon the Borrower to, and
forthwith upon such demand the Borrower will, (a) pay to the Administrative
Agent on behalf of the Lenders in same day funds at the Administrative Agent’s
office designated in such demand, for deposit in the L/C Cash Deposit Account,
an amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding (but only to the extent such Available Amount has not already been
Cash Collateralized) or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Majority Lenders and
not more disadvantageous to the Borrower than clause (a); provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to the Borrower under the Federal Bankruptcy Code, an amount equal to
the aggregate amount available to be drawn under all outstanding Letters of
Credit shall be immediately due and payable to the Administrative Agent for the
account of the Lenders without notice to or demand upon the Borrower, which are
expressly waived by the Borrower, to be held in the L/C Cash Deposit Account. If
at any time an Event of Default is continuing the Administrative Agent
determines that any funds held in the L/C Cash Deposit Account are subject to
any right or claim of any Person other than the Administrative Agent and the
Lenders or that the total amount of such funds is less than the aggregate amount
available to be drawn under all Letters of Credit, the Borrower will, forthwith
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the L/C Cash Deposit Account, an
amount equal to the excess of (a) such aggregate amount available to be drawn
over (b) the total amount of funds, if any, then held in the L/C Cash Deposit
Account that the Administrative Agent determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit, to the extent
funds are on deposit in the L/C Cash Deposit Account, such funds shall be
applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrower hereunder and under the other
Loan Documents shall have been paid in full, the balance, if any, in such L/C
Cash Deposit Account shall be returned to the Borrower.


ARTICLE VII
THE ADMINISTRATIVE AGENT


SECTION 7.01.    Authorization and Authority. Each of the Lenders hereby
irrevocably appoints the Administrative Agent to act on its behalf as the
administrative agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VII are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third‑party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.




--------------------------------------------------------------------------------




SECTION 7.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


SECTION 7.03.    Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 6.01), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent in writing by the Borrower or a Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.




--------------------------------------------------------------------------------






SECTION 7.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Advance or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


SECTION 7.05.    Indemnification. The Lenders severally agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the Advances then owed to them
(or if no Advances are at the time outstanding, ratably according to the
respective amounts of their Revolving Credit Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out‑of‑pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower.


SECTION 7.06.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub‑agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.


SECTION 7.07.    Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to




--------------------------------------------------------------------------------




appoint a successor. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Majority Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Majority Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder (except that in the case of
any collateral security held by the Administrative Agent on behalf of the
Lenders hereunder, the retiring or removed Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Majority
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article and Section 8.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
(d)    Subject to the immediately following sentence, any resignation pursuant
to this Section by a Person acting as Administrative Agent shall, unless such
Person shall notify the Borrower and the Lenders otherwise, also act to relieve
such Person and its Affiliates of any obligation to advance or issue new, or
extend existing, Letters of Credit where such advance, issuance or extension is
to occur on or after the effective date of such resignation. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, (ii) the retiring Issuing
Bank shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.


SECTION 7.08.    Non‑Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any




--------------------------------------------------------------------------------




syndication agent, any documentation agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


SECTION 7.09.    No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Administrative Agent or a Lender.


SECTION 7.10.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law the Administrative Agent
(irrespective of whether the principal of any Advance shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.04, 2.12, 2.16, 7.05 and 8.04) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04, 2.12, 2.16, 7.05 and 8.04.
ARTICLE VII
MISCELLANEOUS


SECTION 8.01.    Amendments, Etc.. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by (a) all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder, (iii)




--------------------------------------------------------------------------------




extend the maturity of a Letter of Credit past the Termination Date as provided
in Section 2.03(a) or (iv) amend this Section 8.01; and (b) by each Lender
directly affected thereby do any of the following: (i) increase the Commitments
of such Lender (it being understood that amendments or waivers of conditions
precedent, representations, covenants, Defaults or Events of Default shall not
constitute an increase in the Commitment of any Lender) or subject such Lender
to any additional obligations (other than as provided for in Section 2.17),
(ii) reduce the principal of, or rate of interest on, the Advances or any fees
or other amounts payable hereunder or (iii) postpone the Commitment Termination
Date or any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder (other than as provided
for in Section 2.05); and provided further that (x) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document and (y) no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Banks in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Issuing Banks in
their capacities as such under this Agreement. This Agreement and any other Loan
Documents constitute the entire agreement of the parties with respect to the
subject matter hereof and thereof.


SECTION 8.02.    Notices, Etc., (a) Notices Generally. All notices and other
communications provided for herein shall be in writing and shall be delivered by
electronic transmission or by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrower, to Becton, Dickinson and Company at, 1 Becton Drive,
Franklin Lakes, New Jersey 07417‑1880, Attention of John E. Gallagher - Senior
Vice President, Corporate Finance, Controller and Treasurer (Facsimile No. (201)
847‑5227; Telephone No. (201) 847‑7260);
(ii)    if to the Administrative Agent, to Citibank, N.A. at 1615 Brett Road,
Building #3, New Castle, DE 19720, Attention of Bank Loan Syndications
(Facsimile No. (302) 894‑6120; Telephone No. (212) 994‑0961);
(iii)    if to an Issuing Bank, to it at the address provided in writing to the
Administrative Agent and the Borrower at the time of its appointment as an
Issuing Bank hereunder; and
(iv)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b); provided that materials required to be delivered pursuant to
Section 5.01(g)(i), (ii) or (iv) may be delivered to the Administrative Agent as
specified in Section 5.01. All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mails or telecopied,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II or VII shall not be effective until received by the
Administrative Agent.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or Issuing Bank pursuant to Article II if such
Lender or Issuing Bank,




--------------------------------------------------------------------------------




as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e‑mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non‑infringement
of third‑party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
herein which is distributed to the Administrative Agent or any Lender or Issuing
Bank by means of electronic communications pursuant to this Section, including
through the Platform.


SECTION 8.03.    No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.


SECTION 8.04.    Costs, Expenses and Indemnification.




--------------------------------------------------------------------------------




(a)    The Borrower agrees to pay and reimburse within 30 days after demand
(i) all costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and out‑of‑pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement and the other Loan Documents and (ii) all
reasonable out of pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder. The Borrower further agrees to pay on demand
all costs and expenses, if any (including, without limitation, reasonable
counsel fees and expenses of the Administrative Agent, each Issuing Bank and
each of the Lenders), incurred by the Administrative Agent, any Issuing Bank or
any Lender in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the other Loan Documents and
the other documents to be delivered hereunder, including, without limitation,
reasonable counsel fees and expenses in connection with the enforcement of
rights under this Section 8.04(a).
(b)    The Borrower hereby indemnifies the Administrative Agent, Citigroup
Global Markets Inc., each syndication agent, each documentation agent, each
Lender, each Issuing Bank and each of their respective Related Parties (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, fees and disbursements
of counsel), joint or several, that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or relating to any investigation, litigation or proceeding or the preparation of
any defense with respect thereto arising out of or in connection with or
relating to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby or any use made or proposed to be made with the
proceeds of the Advances or Letters of Credit (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit as determined using international standard
practices), whether or not such investigation, litigation or proceeding is
brought by the Borrower, any of its shareholders or creditors, an Indemnified
Party or any other Person, or an Indemnified Party is otherwise a party thereto,
and whether or not any of the conditions precedent set forth in Article III are
satisfied or the other transactions contemplated by this Agreement are
consummated, except to the extent such claim, damage, loss, liability or expense
is found in a final, non‑appealable judgment by a court of competent
jurisdiction to have resulted (i) from such Indemnified Party’s gross negligence
or willful misconduct, or (ii) from a breach of this Agreement by such
Indemnified Party.
The Borrower hereby further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower for or in connection with or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby or any use made or
proposed to be made with the proceeds of the Advances or Letters of Credit or
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
transactions contemplated hereby, except to the extent direct damages (as
opposed to special, indirect, consequential or punitive damages (including,
without limitation, any loss of profits, business or anticipated savings)) are
found in a final, non‑appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct; provided that nothing in this paragraph shall be deemed to
constitute a waiver of any claim the Borrower may have, or to exculpate any
Person from any liability that such Person may have to the Borrower, for breach
by such Person of its obligations under this Agreement. In no event shall any
Indemnified Party have any liability to the Borrower or any other Person for any
indirect, special, incidental or consequential




--------------------------------------------------------------------------------




damages, losses or expenses (whether in tort, contract or otherwise) in
connection with or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby.
(c)    If any payment of principal of, or Conversion or Continuation of, any
Eurocurrency Rate Advance is made other than on the last day of an Interest
Period for such Advance, as a result of acceleration of the maturity of the
Advances pursuant to Section 6.01 or for any other reason (other than a payment
or Conversion pursuant to Section 2.13), or the Borrower fails (for a reason
other than the failure of such Lender to make an Advance) to prepay, borrow,
continue or Convert any Advance other than a Base Rate Advance on the date or in
the amount notified by the Borrower, the Borrower shall pay (subject to the last
sentence of this Section 8.04(c)) to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses which it may reasonably incur as a result of such
payment, Continuation, Conversion or failure to prepay, borrow, continue or
Convert, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance. The Borrower shall pay amounts owing to any Lender pursuant to this
Section 8.04(c) within 30 days after receipt from such Lender of a certificate
setting forth in reasonable detail the calculation of the amount such Lender is
entitled to claim under this Section 8.04(c) (which certificate shall be
conclusive and binding for all purposes, absent manifest error).


SECTION 8.05.    Right of Set‑off. Upon (i) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or (ii) the making of
the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other indebtedness (in whatever currency) at any time owing
by such Lender or such Affiliate to or for the credit or the account of the
Borrower (all such deposits and other indebtedness being herein called
“Obligations”) against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement and any other Loan Document held by such
Lender, whether or not such Lender shall have made any demand under this
Agreement and although the Obligations may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the Borrower after any such set‑off and application
made by such Lender or such Affiliate, provided that the failure to give such
notice shall not affect the validity of such set‑off and application. The rights
of each Lender and its Affiliate under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set‑off)
which such Lender or such Affiliate may have.


SECTION 8.06.    Binding Effect. This Agreement shall become effective when
(a) it shall have been executed by the Borrower and the Administrative Agent and
when the Administrative Agent shall have been notified by each Bank that such
Bank has executed it and (b) the Effective Date shall have occurred, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective successors and
assigns, except that the




--------------------------------------------------------------------------------




Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of all of the Lenders. Upon the
effectiveness of this Agreement, all commitments of the lenders under the
Existing Credit Agreement shall terminate, the Lenders under this Agreement
shall have the commitments herein stated, and each of the Lenders that is a
party to the Existing Credit Agreement hereby waives, by execution of this
Agreement, the requirement of prior notice under the Existing Credit Agreement
relating to the termination of commitments thereunder.


SECTION 8.07.    Assignments and Participations.
(a)    Successors and Assigns Generally. No Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Advances at the time
owing to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender, no minimum amount need
be assigned; and
(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 and increments of $1,000,000
in excess thereof, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non‑pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing




--------------------------------------------------------------------------------




at the time of such assignment, or (y) such assignment is to a Lender or an
Affiliate of a Lender; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 15 Business Days after having received
electronically, by hand or by overnight courier, at the notice address specified
by the Borrower in Section 8.02, a written request for such consent;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit Facility if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment or an Affiliate of such Lender; and
(C)    the consent of each Issuing Bank shall be required for any assignment in
respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Advances and participations in Letters of Credit in
accordance with its Ratable Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and




--------------------------------------------------------------------------------




Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 2.12
and 8.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any Issuing Bank or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 7.05 with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 8.01(a) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 8.04(c) and 2.15 (subject to the
requirements and limitations therein, including the requirements under Section
2.15 (it being understood that the documentation required under Section 2.15
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 8.12 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.12 or 2.15, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section




--------------------------------------------------------------------------------




8.12 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.05 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.16 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non‑fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103‑1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


SECTION 8.08.    Governing Law; Submission to Jurisdiction. (a) Governing Law.
This Agreement and the other Loan Documents and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York.
(b)    Jurisdiction. The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York sitting in New York
County, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.
(c)    Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby




--------------------------------------------------------------------------------




irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.


SECTION 8.09.    Severability. In case any provision in this Agreement or in any
other Loan Document shall be held to be invalid, illegal or unenforceable, such
provision shall be severable from the rest of this Agreement or such other Loan
Document, as the case may be, and the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


SECTION 8.10.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.


SECTION 8.11.    Survival. The obligations of the Borrower under Sections 2.08,
2.12, 2.15 and 8.04, and the obligations of the Lenders under Section 7.05,
shall survive the repayment of the Advances, the termination of the Commitments
and the termination of this Agreement. In addition, each representation and
warranty made, or deemed to be made by any Notice of Borrowing, herein or
pursuant hereto shall survive the making of such representation and warranty,
and no Lender shall be deemed to have waived, by reason of making any Advance or
Issuance of any Letter of Credit, any Default or Event of Default that may arise
by reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Lender or the Administrative Agent may
have had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such extension of credit was made.


SECTION 8.12.    Substitution of Lender. If (a) the obligation of any Lender to
make, Continue or otherwise maintain Eurocurrency Rate Advances has been
suspended pursuant to Section 2.13, (b) any Lender has demanded compensation
under Section 2.12 or 2.15, (c) any Lender shall fail to consent to an amendment
or a waiver which pursuant to the terms of Section 8.01 requires the consent of
all Lenders and with respect to which the Majority Lenders shall have granted
their consent, (d) any Lender is a Defaulting Lender or (e) any Lender shall be
a Non‑Extending Lender, the Borrower shall have the right, if no Default or
Event of Default then exists, at the Borrower’s expense, to replace such Lender
(the “Replaced Lender”) with one or more Eligible Assignee(s), (each, a
“Replacement Lender”) acceptable to the Administrative Agent and each Issuing
Bank, provided that:


(i)    at the time of any replacement pursuant to this Section 8.12, the
Replacement Lenders shall enter into one or more Assignment and Assumption
Agreements, pursuant to which such Replacement Lenders shall acquire the
Commitments and outstanding Advances of the Replaced Lender and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Advances of the Replaced Lender, (B) an amount equal to all
accrued and unpaid Facility Fees and Letter of Credit commissions owing to the
Replaced Lender and (C) an amount equal to the amount which would be payable by
the Borrower to the Replaced Lender pursuant to Section 8.04(c) if the Borrower
prepaid at the time of such replacement all of the Advances of such Replaced
Lender outstanding at such time; and




--------------------------------------------------------------------------------




(ii)    all obligations of the Borrower owing to the Replaced Lender (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement.
Upon (I) the execution of the respective Assignment and Assumption Agreements,
(II) the payment of amounts referred to in clauses (i) and (ii) above and (III)
if so requested by a Replacement Lender, delivery to such Replacement Lender of
the appropriate Note or Notes executed by the Borrower, each Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder.
SECTION 8.13.    Confidentiality. Each Lender agrees to hold all non‑public
information obtained pursuant to the provisions of this Agreement in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with safe and sound banking practices, provided that
nothing herein shall prevent any Lender from disclosing such information (i) to
any other Lender or to the Administrative Agent (or to Citigroup Global Markets
Inc.), (ii) upon the order of any court or administrative agency or otherwise to
the extent required by law, statute, rule, regulation or judicial process,
(iii) to bank examiners or upon the request or demand of any other regulatory
agency or authority, (iv) which had been publicly disclosed other than as a
result of a disclosure by the Administrative Agent or any Lender prohibited by
this Agreement, (v) in connection with any litigation to which any one or more
of the Lenders or the Administrative Agent is a party, or in connection with the
exercise of any remedy hereunder or under any other Loan Document, (vi) to such
Lender’s or Administrative Agent’s Affiliates and their respective agents,
advisors, third party service providers, legal counsel and independent auditors
and accountants and (vii) subject to provisions substantially similar to those
contained in this Section, to (A) any actual or proposed participant or assignee
or (B) any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to the Borrower and its
Subsidiaries or to any credit insurance provider relating to the Borrower and
its obligations, and the obligations of the Borrower under this Agreement to the
extent they relate to such securitization, swap or derivative transaction. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments


SECTION 8.14.    No Fiduciary Relationship. The Administrative Agent, the
syndication agents, the documentation agents, each Lender and their respective
Affiliates may have economic interests that conflict with those of the Borrower
and/or its Affiliates. The Borrower acknowledges that none of the Administrative
Agent, any syndication agent, any documentation agent or any Lender (in their
respective capacities as such) has any fiduciary relationship with, or fiduciary
duty to, the Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Administrative
Agent and the Lenders (in such capacities), on the one hand, and the Borrower,
on the other, in connection herewith or therewith is solely that of creditor and
debtor. This Agreement does not create a joint venture among the parties.


SECTION 8.15.    Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that, pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107‑56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to




--------------------------------------------------------------------------------




identify the Borrower in accordance with the Act.


SECTION 8.16.    No Liability of the Issuing Banks. The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit; provided, however, that
this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Neither an Issuing Bank nor any
of its Related Parties shall be liable or responsible for: (a) the use that may
be made of any Letter of Credit or any acts or omissions of any beneficiary or
transferee in connection therewith; (b) the failure to obtain any document
(other than any sight draft, certificates and documents expressly required by
the applicable Letter of Credit); (c) validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged;
(d) payment by such Issuing Bank against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or (e) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that the Borrower shall have a claim against such
Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were caused by such Issuing Bank’s willful misconduct
or gross negligence (as finally determined by a court of competent jurisdiction)
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and not in limitation of
the foregoing, such Issuing Bank may, in its sole discretion, either accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, without responsibility for further investigation,
regardless of any notice or information to the contrary or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting or refusing such documents.


SECTION 8.17.    Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that such amount in Dollars be converted into an amount equal
to the Equivalent amount in such other currency on the Business Day preceding
that on which final judgment is given.


If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that such amount in
a Committed Currency be converted into an amount equal to the Equivalent amount
in Dollars on the Business Day preceding that on which final judgment is given.
(b)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may




--------------------------------------------------------------------------------




be) in the applicable Primary Currency, such Lender or the Administrative Agent
(as the case may be) agrees to remit to the Borrower such excess.


SECTION 8.18.    Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi‑national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Administrative Agent (acting reasonably and in consultation
with the Borrower) to be necessary to reflect the change in currency and to put
the Lenders and the Borrowers in the same position, so far as possible, that
they would have been in if no change in such Committed Currency had occurred.


SECTION 8.19.    Acknowledgement and Consent to Bail‑In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write‑down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write‑Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail‑in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write‑down and conversion powers of any EEA Resolution
Authority.
“Bail‑In Action” means the exercise of any Write‑Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




--------------------------------------------------------------------------------




“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write‑Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write‑down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.
SECTION 8.20.    Waiver of Jury Trial. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BECTON, DICKINSON AND COMPANY
By: /s/ John E. Gallagher    
Name: John E. Gallagher
Title: Senior Vice President, Corporate
Finance, Controller and Treasurer
CITIBANK, N.A.,
as Administrative Agent
By: /s/ Maureen P. Maroney    
Name: Maureen P. Maroney
Title: Vice President
Lenders
CITIBANK, N.A.
By: /s/ Maureen P. Maroney    
Name: Maureen P. Maroney
Title: Vice President
THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD.
By: /s/ Brian McNany    




--------------------------------------------------------------------------------




Name: Brian McNany
Title: Director
BNP PARIBAS
By: /s/ Christopher Sked    
Name: Christopher Sked
Title: Managing Director
By: /s/ Ade Adedeji    
Name: Ade Adedeji
Title: Vice President
JPMORGAN CHASE BANK, N.A.
By: /s/ Vanessa Chiu    
Name: Vanessa Chiu
Title: Executive Director
BARCLAYS BANK PLC
By: /s/ Ronnie Glenn    
Name: Ronnie Glenn
Title: Vice President
GOLDMAN SACHS BANK USA
By: /s/ Rebecca Kratz    
Name: Rebecca Kratz
Title: Authorized Signatory
MORGAN STANLEY BANK, N.A.
By: /s/ Michael King    
Name: Michael King
Title: Authorized Signatory
WELLS FARGO BANK, NATIONAL ASSOCIATION
By: /s/ Andrea S. Chen    
Name: Andrea S. Chen
Title: Director




--------------------------------------------------------------------------------




INTESA SANPAOLO S.p.A.,
NEW YORK BRANCH
By: /s/ John J. Michalisin    
Name: John J. Michalisin
Title: First Vice President
By: /s/ Francesco Di Mario    
Name: Francesco Di Mario
Title: F.V.P. & Head of Credit
STANDARD CHARTERED BANK
By: /s/ Rodrigo Gonzalez    
Name: Rodrigo Gonzalez
Title: Executive Director Capital Markets
THE BANK OF NOVA SCOTIA
By: /s/ Michelle C. Phillips    
Name: Michelle C. Phillips
Title: Executive Head & Director
U.S. BANK NATIONAL ASSOCIATION
By: /s/ Michael West    
Name: Michael West
Title: Senior Vice President
ING BANK N.V. DUBLIN BRANCH
By: /s/ Sean Hassett    
Name: Sean Hassett
Title: Director
By: /s/ Barry Fehily    
Name: Barry Fehily
Title: Managing Director
SVENSKA HANDELSBANKEN AB (PUBL) NEW YORK BRANCH
By: /s/ Jonas Almhold    
Name: Jonas Almhold




--------------------------------------------------------------------------------




Title: Senior Vice President
By: /s/ Nancy D’Albert    
Name: Nancy D’Albert
Title: Vice President
THE BANK OF NEW YORK MELLON
By: /s/ Clifford A. Mull    
Name: Clifford A. Mull
Title: First Vice President
THE NORTHERN TRUST COMPANY
By: /s/ Andrew D. Holtz    
Name: Andrew D. Holtz
Title: Senior Vice President




--------------------------------------------------------------------------------




SCHEDULE I
BECTON DICKINSON AND COMPANY]
FIVE YEAR CREDIT AGREEMENT
COMMITMENTS
Name of Initial Lender
Revolving Credit Commitment
Letter of Credit Commitment
Citibank, N.A.
$150,000,000
$25,000,000
The Bank of Tokyo‑Mitsubishi UFJ, Ltd.
$150,000,000
$25,000,000
BNP Paribas
$150,000,000
$25,000,000
JPMorgan Chase Bank, N.A.
$150,000,000
$25,000,000
Barclays Bank PLC
$110,000,000
 
Goldman Sachs Bank USA
$110,000,000
 
Morgan Stanley Bank, N.A.
$110,000,000
 
Wells Fargo Bank, National Association
$110,000,000
 
Intesa Sanpaolo S.p.A. - New York Branch
$70,000,000
 
Standard Chartered Bank
$70,000,000
 
The Bank of Nova Scotia
$70,000,000
 
U.S. Bank National Association
$70,000,000
 
ING Bank N.V., Dublin Branch
$45,000,000
 
Svenska Handelsbanken AB (publ) New York Branch
$45,000,000
 
The Bank of New York Mellon
$45,000,000
 
The Northern Trust Company
$45,000,000
 
 
 
 
Total:
$1,500,000,000
$100,000,000









--------------------------------------------------------------------------------




EXHIBIT A
FORM OF NOTE
U.S.$                          Dated: [_], 201_
FOR VALUE RECEIVED, the undersigned, BECTON, DICKINSON AND COMPANY, a New Jersey
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________ (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Credit Agreement referred to below) on the earlier of
the Commitment Termination Date (as so defined) applicable to the Lender and the
Termination Date (as so defined) the principal sum of U.S.$[amount of the
Lender’s Revolving Credit Commitment in figures] or, if less, the aggregate
principal amount of the Advances (as defined below) made by the Lender to the
Borrower pursuant to the Credit Agreement then outstanding.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to Citibank, N.A., as
Administrative Agent, at 1615 Brett Road, Building #3, New Castle, DE 19720, in
same day funds and (ii) in any Committed Currency are payable in such currency
at the applicable Agent’s Account in same day funds. Each Advance made by the
Lender to the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Five Year Credit Agreement dated as of __________, 2016 (the
“Credit Agreement”) among the Borrower, the Lender and certain other banks
parties thereto and Citibank, N.A., as Administrative Agent for the Lender and
such other banks. The Credit Agreement, among other things, (i) provides for the
making of advances (the “Advances”) by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Promissory Note, (ii) contains
provisions for determining the Dollar Equivalent of Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York, United States.
BECTON, DICKINSON AND COMPANY
By:     
Name:
Title:




--------------------------------------------------------------------------------




ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid of Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT B
NOTICE OF BORROWING






Citibank, N.A., as Administrative
Agent for the Lenders parties
to the Credit Agreement
referred to below
1615 Brett Road, Building #3
New Castle, DE 19720
Attention: Bank Loan Syndications
[Date]
Ladies and Gentlemen:


The undersigned, Becton, Dickinson and Company, refers to the Five Year Credit
Agreement, dated as of __________, 2016 (the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
certain Lenders parties thereto and Citibank, N.A., as Administrative Agent for
said Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Borrowing under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing is ___________ __, _____.
    ¹
(ii)    The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].
(iii)    The aggregate amount of the Proposed Borrowing is [$__________][for a
Borrowing in a Committed Currency, list currency and amount of Borrowing]. ²
[(iv)    The initial Interest Period for each Advance made as part of the
Proposed Borrowing is ______ month[s]].³
________________________________
¹Each Borrowing shall be made on notice, given not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the date of the proposed
Borrowing (in case of a Borrowing consisting of Eurocurrency Rate Advances
denominated in Dollars), given not later than 11;00 A.M. (New York City time) on
the fourth Business Day prior to the date of the proposed Borrowing (in the case
of a Borrowing consisting of Eurocurrency Rate Advances denominated in a
Committed Currency), or given not later than 1:00 P.M. (New York City time) on
the Business Day of the proposed Borrowing (in the case of a Borrowing
consisting of Base Rate Advances), by the Borrower to the Administrative Agent,
which shall give to each Lender prompt notice thereof by telecopier.
²The Borrower may only select Advances for any Borrowing in an aggregate amount
of $10,000,000 or $1,000,000 in excess thereof, £10,000,000 or £1,000,000 in
excess thereof, €10,000,000 or €1,000,000 in excess thereof, and ¥1,000,000,000
or ¥100,000,000 in excess thereof, as applicable.
    




--------------------------------------------------------------------------------




The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)    the representations and warranties contained in Section 4.01 (other than
Section 4.01(e)(iii) and Section 4.01(f)(i)) are true and correct in all
material respects (except to the extent such representations and warranties are
qualified with “materiality” or “Material Adverse Effect” or similar terms, in
which case such representations and warranties are true and correct in all
respects) on and as of the date hereof, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of the date hereof; and
(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes a Default or an Event of Default.
Very truly yours,
BECTON, DICKINSON AND COMPANY
By:     
Name:
Title:
_______________________________
³For Eurocurrency Rate Advances only, Interest Periods can have a duration of
one, two, three or six months. The Interest Period can also be for a duration of
12 months if, by 2:00 P.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, each Lender notifies the
Administrative Agent that such Lender will be providing funding for such
Eurocurrency Rate Advance with such Interest Period (the failure of any Lender
to do so respond by such time being deemed for all purposes of this Agreement as
an objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for such Eurocurrency
Rate Advance shall be one, two, three or six months, as specified by the
Borrower as the desired alternative to the Interest Period of twelve months.




--------------------------------------------------------------------------------




CUSIP Number:                              
EXHIBIT C
Assignment And Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
Select as appropriate.
Include bracketed language if there are either multiple Assignors or multiple
Assignees.








--------------------------------------------------------------------------------




1.
Assignor[s]:    ______________________________

______________________________
2.
Assignee[s]:    ______________________________

______________________________
[Assignee is an [Affiliate] of [identify Lender]
3.
Borrower:     Becton, Dickinson and Company

4.
Administrative Agent: Citibank, N.A., as the administrative agent under the
Credit Agreement

5.
Credit Agreement:     The Five Year Credit Agreement dated as of __________,
2016 among Becton, Dickinson and Company, the Lenders parties thereto, Citibank,
N.A., as Administrative Agent, and the other agents parties thereto

6.
Assigned Interest[s]:

Assignor[s] 8
Assignee[s] 9
Facility Assigned 10
Aggregate Amount of Commitment/Advances for all Lenders 11
Amount of Commitment/Advances Assigned8
Percentage Assigned of Commitment/Advances 12
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.
Trade Date:    ______________]



_____________________________________
8 List each Assignor, as appropriate.


9 List each Assignee, as appropriate.


10 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Letter of Credit Commitment,” etc.)
11 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
12 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
13 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.










--------------------------------------------------------------------------------




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S] 14 
[NAME OF ASSIGNOR]
By: ______________________________    
Title:
[NAME OF ASSIGNOR]
By: ______________________________    
Title:
ASSIGNEE[S] 15 
[NAME OF ASSIGNEE]
By: ______________________________    
Title:
[NAME OF ASSIGNEE]
By: ______________________________    
Title:
[Consented to and] 16 Accepted:
[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
By: _________________________________
Title:
[Consented to:] 17 
[NAME OF RELEVANT PARTY]
By: _________________________________
Title:
_____________________________________________


14Add additional signature blocks as needed.
15Add additional signature blocks as needed.
16To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
17To be added only if the consent of the Borrower and/or other parties (e.g.,
Issuing Bank) is required by the terms of the Credit Agreement.






--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
8.07 of the Credit Agreement (subject to such consents, if any, as may be
required thereunder), (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01(g) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.




--------------------------------------------------------------------------------




3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.








--------------------------------------------------------------------------------




EXHIBIT D-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Five Year Credit Agreement dated as of January
29, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Becton, Dickinson and Company, a New Jersey
corporation, the Lenders parties thereto and Citibank, N.A., as Administrative
Agent for the Lenders.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advances(s) (as well as any Note(s) evidencing such Advances (s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT D-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Five Year Credit Agreement dated as of January
29, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Becton, Dickinson and Company, a New Jersey
corporation, the Lenders parties thereto and Citibank, N.A., as Administrative
Agent for the Lenders.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT D-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Five Year Credit Agreement dated as of January
29, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Becton, Dickinson and Company, a New Jersey
corporation, the Lenders parties thereto and Citibank, N.A., as Administrative
Agent for the Lenders.
Pursuant to the provisions of Section [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT D-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Five Year Credit Agreement dated as of January
29, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Becton, Dickinson and Company, a New Jersey
corporation, the Lenders parties thereto and Citibank, N.A., as Administrative
Agent for the Lenders.
Pursuant to the provisions of Section [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT E
[Form of Opinion of Counsel of the Borrower]
__________, 2016
To the Banks party to the
Credit Agreement referred to below
Citibank, N.A., as Administrative Agent
1615 Brett Road, Building #3,
New Castle, DE 19720


Ladies and Gentlemen:
I am General Counsel of Becton, Dickinson and Company (the “Borrower”) and with
attorneys in my department have acted as counsel to the Borrower in connection
with the Five Year Credit Agreement (the “Credit Agreement”) dated as of
__________, 2016, among the Borrower, the lenders from time to time party
thereto, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, BNP Paribas
and JPMorgan Chase Bank, N.A. as syndication agents, and Citibank, N.A., as
Administrative Agent, providing for loans to be made by said lenders to the
Borrower in an aggregate principal amount not exceeding $1,500,000,000. Terms
defined in the Credit Agreement are used in this opinion letter as defined
therein. This opinion letter is being delivered pursuant to Section 3.01(e) of
the Credit Agreement.
In rendering the opinion expressed below, I, or attorneys under my supervision,
have examined the following agreements, instruments and other documents:
(a)    the Credit Agreement;
(b)    the Notes issued on the date hereof (collectively with the Credit
Agreement, the “Credit Documents”); and
(c)    such corporate records of the Borrower and such other documents as I have
deemed necessary as a basis for the opinions expressed below.
In our examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with authentic original documents of all documents submitted to us as copies.
When relevant facts were not independently established, we have relied upon
certificates of governmental officials and appropriate representatives of the
Borrower and upon representations made in or pursuant to the Credit Agreement.
In rendering the opinions expressed below, I have assumed, with respect to all
of the documents referred to in this opinion letter, that (except, to the extent
set forth in the opinions expressed below, as to the Borrower):
(i)    such documents have been duly authorized by, have been duly executed and
delivered by, and constitute legal, valid, binding and enforceable obligations
of, all of the parties to such documents;
(ii)    all signatories to such documents have been duly authorized; and
(iii)    all of the parties to such documents are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform such documents.




--------------------------------------------------------------------------------




Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as I
have deemed necessary as a basis for the opinions expressed below, I am of the
opinion that:
1.    The Borrower is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of New Jersey.
2.    The Borrower has all requisite corporate power to execute and deliver, and
to perform its obligations and to incur liabilities under, the Credit Documents.
3.    The execution, delivery and performance by the Borrower of, and the
incurrence by the Borrower of liabilities under, each Credit Document have been
duly authorized by all necessary corporate action on the part of the Borrower.
4.    Each Credit Document has been duly executed and delivered by the Borrower.
5.    Each Credit Document constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or other similar laws relating to or affecting
the rights of creditors generally and except as the enforceability of the Credit
Documents is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including, without limitation, (a) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (b) concepts of
materiality, reasonableness, good faith and fair dealing.
6.    No authorization, approval or consent of, and no filing or registration
with, any governmental or regulatory authority or agency of the United States of
America or the State of New York is required on the part of the Borrower for the
execution, delivery or performance by the Borrower of, or for the incurrence by
the Borrower of any liabilities under, any of the Credit Documents.
7.    The execution, delivery and performance by the Borrower of, and the
consummation by the Borrower of the transactions contemplated by, the Credit
Documents do not (a) violate any provision of the charter or by‑laws of the
Borrower, (b) violate any applicable law, rule or regulation of the United
States of America, the State of New Jersey or the State of New York, (c) violate
any order, writ, injunction or decree of any court or governmental authority or
agency or any arbitral award applicable to the Borrower and its Subsidiaries of
which I have knowledge or (d) result in a breach of, constitute a default under,
require any consent under, or result in the acceleration or required prepayment
of any indebtedness pursuant to the terms of, any agreement or instrument of
which I have knowledge to which the Borrower and its Subsidiaries is a party or
by which any of them is bound or to which any of them is subject, or result in
the creation or imposition of any Lien upon any Property of the Borrower
pursuant to the terms of any such agreement or instrument.
8.    There is no pending (or, to my knowledge, threatened) action or proceeding
against the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator, in which there is likely to be an adverse decision that
(i) would have a material adverse effect on the business, condition (financial
or otherwise) or results of operations of the Borrower and its Subsidiaries,
taken as a whole, or (ii) purports to affect the legality, validity, binding
effect or enforceability of the Credit Agreement.




--------------------------------------------------------------------------------




The foregoing opinions are subject to the following comments and qualifications:
(A)    The enforceability of Section 8.04(b) of the Credit Agreement may be
limited by laws limiting the enforceability of provisions exculpating or
exempting a party from, or requiring indemnification of a party for, its own
action or inaction.
(B)    The enforceability of provisions in the Credit Documents to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances.
(C)    I express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located that limit the interest, fees or other charges
such Lender may impose, (ii) Section 8.05 of the Credit Agreement,
(iii) Section 7.05 of the Credit Agreement, (iv) the first sentence of
Section 8.08(b) of the Credit Agreement, insofar as such sentence relates to the
subject matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Documents, (v) Section 8.08(c) of the Credit Agreement and (vi) Section 8.09 of
the Credit Agreement.
The foregoing opinions are limited to matters involving the Federal laws of the
United States, the law of the State of New Jersey and the law of the State of
New York, and I do not express any opinion as to the laws of any other
jurisdiction.
In delivering the foregoing opinion, I have, with your approval, relied as to
all matters governed by the laws of the State of New Jersey upon the opinion of
even date herewith of Gary DeFazio, Esq., Senior Vice President, Corporate
Secretary and Associate General Counsel of the Borrower, a copy of which has
been furnished to you. In my opinion, such opinion is satisfactory in form and
scope and you are justified in relying thereon.
At the request of the Borrower, this opinion letter is, pursuant to
Section 3.01(e) of the Credit Agreement, provided to you by me in my capacity as
General Counsel of the Borrower and may not be relied upon by any Person for any
purpose other than in connection with the transactions contemplated by the
Credit Agreement without, in each instance, my prior written consent.
Very truly yours,






--------------------------------------------------------------------------------






EXHIBIT F
[Form of Opinion of Special New York Counsel to the Administrative Agent]
__________, 2016
To the Initial Lenders party to the
Credit Agreement referred to
below and to Citibank, N.A.,
as Administrative Agent
Becton, Dickinson and Company
Ladies and Gentlemen:
We have acted as counsel to Citibank, N.A., as Administrative Agent (the
“Agent”), in connection with the Five Year Credit Agreement, dated as of
__________, 2016 (the “Credit Agreement”), among Becton, Dickinson and Company,
a New Jersey corporation (the “Borrower”), and each of you. Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein as therein
defined.
In that connection, we have reviewed originals or copies of the following
documents:
(a)    The Credit Agreement.
(b)    The Notes executed by the Borrower and delivered on the date hereof.
The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents.”
We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinion expressed below.
In our review of the Opinion Documents and other documents, we have assumed:
(A)    The genuineness of all signatures.
(B)    The authenticity of the originals of the documents submitted to us.
(C)    The conformity to authentic originals of any documents submitted to us as
copies.
(D)    As to matters of fact, the truthfulness of the representations made in
the Credit Agreement.
(E)    That each of the Opinion Documents is the legal, valid and binding
obligation of each party thereto, other than the Borrower, enforceable against
each such party in accordance with its terms.
(F)    That:
(1)    The Borrower is an entity duly organized and validly existing under the
laws of the jurisdiction of its organization.
(2)    The Borrower has full power to execute, deliver and perform, and has duly
executed and delivered, the Opinion Documents.




--------------------------------------------------------------------------------




(3)    The execution, delivery and performance by the Borrower of the Opinion
Documents have been duly authorized by all necessary action (corporate or
otherwise) and do not:
(a)    contravene its certificate or articles of incorporation, by‑laws or other
organizational documents;
(b)    except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or
(c)    result in any conflict with or breach of any agreement or document
binding on it of which any addressee hereof has knowledge, has received notice
or has reason to know.
(4)    Except with respect to Generally Applicable Law, no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or (to the extent the same is required under any
agreement or document binding on it of which an addressee hereof has knowledge,
has received notice or has reason to know) any other third party is required for
the due execution, delivery or performance by the Borrower of any Opinion
Document or, if any such authorization, approval, action, notice or filing is
required, it has been duly obtained, taken, given or made and is in full force
and effect.
We have not independently established the validity of the foregoing assumptions.
“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Borrower, the Opinion Documents or the
transactions governed by the Opinion Documents. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to the Borrower, the Opinion Documents or such transactions solely because such
law, rule or regulation is part of a regulatory regime applicable to the
specific assets or business of any party to any of the Opinion Documents or any
of its affiliates.
Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each Opinion Document is the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.
Our opinion expressed above is subject to the following qualifications:
(a)    Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).
(b)    Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).




--------------------------------------------------------------------------------




(c)    We express no opinion with respect to the enforceability of
indemnification provisions, or of release or exculpation provisions, contained
in the Opinion Documents to the extent that enforcement thereof is contrary to
public policy regarding the indemnification against or release or exculpation of
criminal violations, intentional harm or violations of securities laws.
(d)    Our opinion is limited to Generally Applicable Law.
(e)    We express no opinion with respect to Section 8.08 of the Credit
Agreement to the extent that such Section (i) implies that a federal court of
the United States has subject matter jurisdiction or (ii) purports to grant any
court exclusive jurisdiction.
A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.
This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents. This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.
This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter that might affect the opinions expressed herein.
Very truly yours,




